



AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”) is entered into as of
August 3, 2005, by and among EasyWeb, Inc., a Delaware corporation having a
place of business located at 6025 S. Quebec Street, Suite 135, Englewood,
Colorado (“EasyWeb”), ZIOPHARM, Inc., a Delaware corporation having a place of
business located at Suite 1920, 1180 Avenue of the Americas, New York, New York
(“ZIOPHARM”), and ZIO Acquisition Corp., a Delaware corporation having a place
of business located at 6025 S. Quebec Street, Suite 135, Englewood, Colorado
(“ZAC”).




INTRODUCTION

A.

The respective Boards of Directors of the parties have (i) determined that it is
in the best interests of such corporations and their respective stockholders to
consummate the merger of ZAC with and into ZIOPHARM (the “Merger”) and (ii)
approved and declared advisable this Agreement, the Merger and the other
transactions contemplated by this Agreement.




B.

EasyWeb, as the sole stockholder of ZAC, has approved this Agreement, the Merger
and the other transactions contemplated by this Agreement pursuant to action
taken by written consent in accordance with the requirements of the Delaware
General Corporation Law (“DGCL”) and the corporate bylaws of ZAC.




C.

Pursuant to the Merger, among other things, the outstanding shares of capital
stock of ZIOPHARM shall be converted into the right to receive upon Closing (as
hereinafter defined) and thereafter, the Merger Consideration (as hereinafter
defined).




D.

The parties to this Agreement intend to adopt this Agreement as a plan of
reorganization within the meaning of Section 368(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations promulgated thereunder,
and intend that the Merger and the other transactions contemplated by this
Agreement be undertaken pursuant to such plan.

E.

The parties intend that the Merger shall qualify as a “reorganization,” within
the meaning of Code Section 368(a), and that EasyWeb, ZAC and ZIOPHARM will each
be a “party to a reorganization,” within the meaning of Code Section 368(b),
with respect to the Merger.




AGREEMENT

Now, therefore, in consideration of the representations, warranties and
covenants contained herein, the parties hereto agree as follows:




ARTICLE 1

DEFINITIONS




As used herein, the following terms shall have the following meanings (such
meaning to be equally applicable to both the singular and plural forms of the
terms defined):









--------------------------------------------------------------------------------






“Acquisition Proposal” means any offer or proposal for, or any indication of
interest in, a merger or other business combination involving ZIOPHARM or the
acquisition of any significant interest in, or a substantial portion of the
assets of ZIOPHARM, other than the transactions contemplated by this Agreement.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made.

“Certificate of Merger” shall mean the certificate of merger in substantially
the form attached hereto as Exhibit A.

“Closing” shall have the meaning ascribed thereto in Section 2.1(a).

“Closing Date” shall have the meaning ascribed thereto in Section 2.1(a).

“Code” has the meaning ascribed thereto in the preambles to this Agreement.

“DGCL” has the meaning ascribed thereto in the preambles to this Agreement.

“Dissenting Shares shall have the meaning ascribed thereto in Section 2.5.

“EasyWeb 8-K Reports” has the meaning ascribed thereto in Section 4.4.

“EasyWeb 10-K Report” has the meaning ascribed thereto in Section 4.4.

“EasyWeb 10-Q Reports” has the meaning ascribed thereto in Section 4.4.

“EasyWeb Common Stock” means the common stock, par value $.001 per share, of
EasyWeb.

“EasyWeb Insiders” has the meaning ascribed thereto in Section 4.13.

“EasyWeb Intellectual Property” means Patents and Know-How.

“EasyWeb Balance Sheet” has the meaning ascribed thereto in Section 4.6.

“EasyWeb Proxy Statements” has the meaning ascribed thereto in Section 4.4.

“EasyWeb Returns” has the meaning ascribed thereto in Section 4.10.

“EasyWeb SEC Filings” has the meaning ascribed thereto in Section 4.4.

“EasyWeb Stock Options” means all options, warrant or other rights (including
subscription or preemptive rights) to purchase (i) any shares of EasyWeb Common
Stock, (ii) any other shares of capital stock of EasyWeb or (iii) any security
convertible into or exchangeable for any shares of capital stock of EasyWeb, in
each case, outstanding immediately prior to the Effective Time.



2







--------------------------------------------------------------------------------



“Effective Date” shall have the meaning ascribed thereto in Section 2.1(a).

“Effective Time” shall have the meaning ascribed thereto in Section 2.1(a).

“Environmental Law” means any and all federal, state, local and foreign laws,
common laws, statutes, ordinances, rules, regulations or other legal requirement
relating to (i) the protection of the environment (including air, water vapor,
surface water, groundwater, drinking water supply, surface or subsurface land)
or (ii) the exposure to, or the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, release or disposal of,
Hazardous Materials.

“Environmental Permit” means, with respect to any of the parties hereto, any
permit, license, certificate, approval or authorization issued by a Governmental
Entity that is required for the operation of such party’s business or the
holding of any of its material assets or properties.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Ratio” shall have the meaning ascribed thereto in Section 2.2(a).

“GAAP” shall mean United States generally accepted accounting principles as in
effect from time to time.

“Governmental Entity” means any federal, state, municipal, foreign or other
government, governmental department, commission, board, bureau, agency or
instrumentality, or any private or public court or tribunal, whether domestic or
foreign.  

“Hazardous Materials” shall have the meaning ascribed thereto in Section
3.15(a).

“Hazardous Materials Activities” shall have the meaning ascribed thereto in
Section 3.15(a).

“Holder” means any holder of EasyWeb Common Stock who was, prior to the
Effective Time, a holder of ZIOPHARM Common Stock.

“Information Statement” shall have the meaning ascribed thereto in Section 5.13.

“Know-How” has the meaning ascribed thereto in Section 3.20(a).

“Liens” has the meaning ascribed thereto in Section 3.3(a).

“Material Adverse Effect” shall, with respect to any entity, mean a material
adverse effect on the business, operations, results of operations or financial
condition of such entity taken as a whole, but shall exclude any effect
resulting from or relating to (i) general economic conditions or general effects
on the industries in which such entity operates, (ii) acts of terrorism or war
(whether or not threatened, pending or declared), or (iii) the public
announcement of this Agreement or the transactions contemplated hereby.



3







--------------------------------------------------------------------------------



“Merger Consideration” means (a) the shares of EasyWeb Common Stock issuable in
connection with the Merger to the holders of ZIOPHARM Common Stock pursuant to
Section 2.2(a), (b) the shares of EasyWeb Common Stock issuable in connection
with the Merger to the holders of ZIOPHARM Series A Preferred Stock pursuant to
Section 2.2(a), and (c) the securities to purchase EasyWeb Common Stock issuable
in connection with the Merger to the holders of securities to purchase ZIOPHARM
Stock Options pursuant to Section 2.6.

“Merger” shall have the meaning ascribed thereto in the introduction of this
Agreement.

“Patents” has the meaning ascribed thereto in Section 3.20(a).

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company or
partnership, joint venture, estate, trust, proprietorship, association,
organization, labor union or Governmental Entity.

“Registrable Securities” shall mean all shares of EasyWeb Common Stock issued as
Merger Consideration in exchange for shares of ZIOPHARM Common Stock pursuant to
Section 2.2(a), and all shares of EasyWeb Common Stock issued and outstanding
immediately prior to the Effective Time.

“Requisite ZIOPHARM Stockholder Vote” shall have the meaning ascribed thereto in
Section 3.22.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Stockholder Questionnaire” shall have the meaning ascribed thereto in Section
5.7.

“Surviving Company” shall have the meaning ascribed thereto in Article 2.

“Tax or Taxes” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, property or windfall profits taxes, environmental taxes, customs
duties, capital stock, franchise, employees’ income withholding, foreign or
domestic withholding, social security, unemployment, disability, workers’
compensation, employment-related insurance, real property, personal property,
sales, use, transfer, value added, alternative or add-on minimum or other
governmental tax, fee, assessment or charge of any kind whatsoever including any
interest, penalties or additions to any Tax or additional amounts in respect of
the foregoing.

“ZIOPHARM Common Stock” means the common stock, par value $.001 per share, of
ZIOPHARM.

“ZIOPHARM Financial Statements” has the meaning ascribed thereto in Section
3.10.

“ZIOPHARM Insiders” has the meaning ascribed thereto in Section 3.8.

“ZIOPHARM Intellectual Property” has the meaning ascribed thereto in Section
3.20(a).



4







--------------------------------------------------------------------------------



“ZIOPHARM Latest Balance Sheet” has the meaning ascribed thereto in Section
3.14.

“ZIOPHARM Plans” has the meaning ascribed thereto in Section 3.17(a).

“ZIOPHARM Returns” has the meaning ascribed thereto in Section 3.6(a).

“ZIOPHARM Series A Preferred Stock” means the Series A Convertible Preferred
Stock, par value $.001 per share, of ZIOPHARM.

“ZIOPHARM Stock” means the ZIOPHARM Common Stock and the ZIOPHARM Series A
Preferred Stock.

“ZIOPHARM Stock Option” means any option, warrant or other right granted,
whether or not exercisable, and not exercised or expired, to a current or former
employee, director, advisor or independent contractor of ZIOPHARM to purchase
ZIOPHARM Stock (or any other capital stock of ZIOPHARM or any security
convertible into or exchangeable for any shares of capital stock of ZIOPHARM),
pursuant to any stock option, stock bonus, stock award, or stock purchase plan,
program, or arrangement of ZIOPHARM or any other contract or agreement entered
into by the Company, in each case, outstanding immediately prior to the
Effective Time.




“ZIOPHARM Stockholder Meeting” shall have the meaning ascribed thereto in
Section 5.8(a).

ARTICLE 2

MERGER




At the Effective Time, and subject to and upon the terms and conditions of this
Agreement and the applicable provisions of the DGCL, ZAC shall be merged with
and into ZIOPHARM, the separate corporate existence of ZAC shall cease, and
ZIOPHARM shall continue as the surviving corporation and as a wholly owned
subsidiary of EasyWeb. ZIOPHARM, as the surviving corporation after the Merger,
is hereinafter sometimes referred to as the “Surviving Company.”




2.1

Effects of Merger.




(a)

Subject to the provisions of Articles 6 and 7, the closing of the Merger and the
other transactions contemplated hereby shall take place at the earliest
practicable time after the satisfaction or waiver of the conditions in Article 6
(the “Closing”) at such location and on such date as ZIOPHARM and EasyWeb
mutually agree, but in no event later than ten (10) business days after all such
conditions have been satisfied or waived, or on such other date as may be
mutually agreed by the parties hereto (the “Closing Date”).  On the Closing
Date, to effect the Merger the parties hereto will cause the Certificate of
Merger to be filed with the Secretary of State of the State of Delaware in
accordance with the DGCL. The Merger shall be effective when the Certificate of
Merger is filed with the Delaware Secretary of State (the “Effective Time”).  As
used herein, the term “Effective Date” shall mean the date on which the
Certificate of Merger is filed with the Secretary of State of the State of
Delaware.






5







--------------------------------------------------------------------------------



(b)

Each of EasyWeb, ZIOPHARM and ZAC shall use its reasonable best efforts to take
all such action as may be necessary or appropriate to effectuate the Merger in
accordance with the DGCL.  If at any time after the Effective Time, any further
action is necessary or desirable to carry out the purposes of this Agreement and
to vest the Surviving Company with full right, title and possession to all
properties, rights, privileges, immunities, powers and franchises of either
ZIOPHARM or ZAC, the officers of EasyWeb and the Surviving Company are fully
authorized in the name of ZIOPHARM and ZAC to take, and shall take, all such
lawful and necessary action.




(c)

At the Effective Time, the certificate of incorporation of the Surviving Company
shall be amended and restated in its entirety to be identical to the certificate
of incorporation of ZAC as in effect immediately prior to the Effective Time,
until thereafter amended as provided by law and such certificate of
incorporation; provided, however, that Article I of the certificate of
incorporation of the Surviving Company shall read as follows:  “The name of the
corporation is “ZIOPHARM, Inc.”  The bylaws of ZIOPHARM as in effect immediately
prior to the Effective Time shall be the bylaws of the Surviving Company at the
Effective Time, until thereafter amended as provided by law and such bylaws.




2.2

Effect on ZIOPHARM Capital Stock and ZAC Capital Stock.  To effectuate the
Merger, and subject to the terms and conditions of this Agreement, at the
Effective Time:




(a)

Each share of ZIOPHARM Common Stock issued and outstanding immediately prior to
the Effective Time (other than shares to be extinguished pursuant to this
Section 2.2 and the Dissenting Shares as defined in Section 2.5 below) shall be
cancelled and extinguished and automatically converted into the right to receive
the number of fully paid and non-assessable shares of EasyWeb Common Stock equal
to the Exchange Ratio (as defined below). Furthermore, each share of ZIOPHARM
Series A Preferred Stock issued and outstanding immediately prior to the
Effective Time (other than shares to be extinguished pursuant to this Section
2.2 and Dissenting Shares as defined in Section 2.5 below) shall be cancelled
and automatically converted into the right to receive the number of shares of
EasyWeb Common Stock equal to the product of the Exchange Ratio multiplied by
the number of  shares of ZIOPHARM Common Stock into which ZIOPHARM Series A
Preferred Stock shall have converted upon the consummation of the Merger
(assuming that EasyWeb Common Stock is listed for trading on the
over-the-counter bulletin board on the Effective Date).  EasyWeb shall issue to
each holder of ZIOPHARM Stock (other than holders of shares extinguished
pursuant to this Section 2.2 and Dissenting Shares) certificates evidencing the
number of shares of EasyWeb Common Stock determined in accordance with the
foregoing, rounded to the nearest whole share. The term “Exchange Ratio” shall
mean the quotient resulting from dividing (A) the product of the Merger Ratio
(as defined below) multiplied by the number of shares of EasyWeb Common Stock
issued and outstanding immediately prior to the Effective Time on a fully
diluted basis, by (B) the number of shares of ZIOPHARM Common Stock issued and
outstanding immediately prior to the Effective Time on a fully diluted basis and
assuming the automatic conversion of ZIOPHARM Series A Preferred Stock to
ZIOPHARM Common Stock.  The term “Merger Ratio” shall mean the quotient
resulting from dividing $35,968,734.72 by $825,000;



6







--------------------------------------------------------------------------------



(b)

Each share of ZIOPHARM Stock held immediately prior to the Effective Time by
ZIOPHARM as treasury stock will be cancelled and extinguished without any
conversion thereof and no payment will be made with respect to such shares;




(c)

Each share of ZIOPHARM Stock issued and outstanding immediately prior to the
Effective Time and owned by ZAC or EasyWeb, if any, shall be cancelled and
extinguished without any conversion thereof and no payment shall be made with
respect thereto;




(d)

Each share of common stock, $0.001 par value per share, of ZAC issued and
outstanding immediately prior to the Effective Time will be automatically
converted into one validly issued, fully paid and nonassessable share of common
stock of the Surviving Company; and




(e)

All shares of EasyWeb Common Stock issued upon the surrender of and exchange for
shares of ZIOPHARM Stock in accordance with the above terms and conditions shall
be deemed to have been issued and paid in full satisfaction of all rights
pertaining to such shares of ZIOPHARM Stock.




2.3

Rights of Holders of ZIOPHARM Capital Stock.




(a)

From and after the Effective Time and until surrendered for exchange, each
outstanding stock certificate that immediately prior to the Effective Time
represented shares of ZIOPHARM Stock (except Dissenting Shares and shares
cancelled or extinguished pursuant to Section 2.2) shall be deemed for all
purposes, to evidence ownership of and to represent the number of whole shares
of EasyWeb Common Stock into which such shares of ZIOPHARM Stock shall have been
converted pursuant to Section 2.2(a) above.  The record holder of each such
outstanding certificate representing shares of ZIOPHARM Stock, shall, after the
Effective Time, be entitled to vote the shares of EasyWeb Common Stock into
which such shares of ZIOPHARM Stock shall have been converted on any matters on
which the holders of record of the EasyWeb Common Stock, as of any date
subsequent to the Effective Time, shall be entitled to vote. In any matters
relating to such certificates of ZIOPHARM Stock, EasyWeb may rely conclusively
upon the record of stockholders maintained by ZIOPHARM containing the names and
addresses of the holders of record of ZIOPHARM Stock on the Effective Date.




(b)

At the Effective Time, EasyWeb shall have reserved a sufficient number of
authorized but unissued shares of EasyWeb Common Stock for issuance in
connection with the issuance of the Merger Consideration upon automatic
conversion of ZIOPHARM Stock into EasyWeb Common Stock at the Effective Time.




2.4

Procedure for Exchange of Certificates.




(a)

After the Effective Time, each holder of certificate(s) theretofore evidencing
outstanding shares of ZIOPHARM Stock (except Dissenting Shares and shares
cancelled or extinguished pursuant to Section 2.2) shall, upon surrender of such
certificate(s) to the registrar or transfer agent for EasyWeb Common Stock, be
entitled to receive certificates representing the number of whole shares of
EasyWeb Common Stock into which shares of ZIOPHARM Stock



7







--------------------------------------------------------------------------------



theretofore represented by the certificates so surrendered shall have been
converted as provided in Section 2.2(a) hereof.  EasyWeb shall not be obligated
to deliver certificates representing shares of EasyWeb Common Stock, to which
any holder of shares of ZIOPHARM Stock is entitled, until such holder surrenders
the certificate(s) representing such ZIOPHARM Stock.  Upon surrender, each
certificate evidencing ZIOPHARM Stock shall be canceled.  If there is a transfer
of ZIOPHARM Stock ownership which is not registered in the transfer records of
ZIOPHARM, a certificate representing the proper number of shares of EasyWeb
Common Stock may be issued to a Person other than the Person in whose name the
certificate so surrendered is registered if: (x) upon presentation to the
Secretary of EasyWeb, such certificate shall be properly endorsed or otherwise
be in proper form for transfer, (y) the Person requesting such transfer shall
pay any transfer or other taxes required by reason of the issuance of shares of
or certificates representing shares of EasyWeb Common Stock to a Person other
than the registered holder of such certificate or establish to the reasonable
satisfaction of EasyWeb that such tax has been paid or is not applicable, and
(z) the issuance of such shares of or certificates representing shares of
EasyWeb Common Stock shall not, in the sole discretion of EasyWeb, violate the
requirements of Section 4(2) of the Securities Act with respect to the private
placement of EasyWeb Common Stock that will result from the Merger.




(b)

Any shares of EasyWeb Common Stock issued in the Merger will not be transferable
except (1) pursuant to an effective registration statement under the Securities
Act or (2) upon receipt by EasyWeb of a written opinion of counsel reasonably
satisfactory in form and substance to EasyWeb to the effect that the proposed
transfer is exempt from the registration requirements of the Securities Act and
relevant state securities laws.  Restrictive legends will be placed on all
certificates representing shares of EasyWeb Common Stock issued in the Merger,
substantially as follows:




NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ALL APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS, THE “SECURITIES
LAWS”) OR (B) IF THE COMPANY HAS BEEN FURNISHED WITH AN OPINION OF COUNSEL FOR
THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE REGISTRATION OR SIMILAR
REQUIREMENTS OF THE SECURITIES LAWS.




(c)

In the event any certificate for shares of ZIOPHARM Stock shall have been lost,
stolen or destroyed, EasyWeb shall issue in exchange for such lost, stolen or
destroyed certificate, upon the making of a sworn affidavit of that fact by the
holder thereof, one or more certificates representing such shares of EasyWeb
Common Stock as provided herein; provided, however, that EasyWeb, in its
discretion and as a condition precedent to the issuance of such certificates,
may require the holder of the shares represented by such lost, stolen or
destroyed



8







--------------------------------------------------------------------------------



certificate to deliver a bond in such sum as it may direct as indemnity against
any claim that may be made against EasyWeb or any other party with respect to
the certificate alleged to have been lost, stolen or destroyed.




2.5

Dissenting Shares.




(a)

Shares ZIOPHARM Stock outstanding immediately prior to the Effective Time and
held by a stockholder of ZIOPHARM who has not voted in favor of the Merger or
consented thereto in writing and who has properly exercised and preserved
appraisal rights with respect to such shares in accordance with Section 262 of
the DGCL (the “Dissenting Shares”) shall not be converted into or represent a
right to receive shares of EasyWeb Common Stock pursuant to Section 2.2(a)
above, but the holders thereof shall be entitled only to such rights as are
granted by Section 262 of the DGCL.  Each holder of Dissenting Shares who
becomes entitled to payment for such shares pursuant to Section 262 of the DGCL
shall receive payment therefor from the Surviving Company in accordance with
such laws; provided, however, that if any such holder of Dissenting Shares shall
have effectively withdrawn such holder’s demand for appraisal of such shares or
lost such holder’s right to appraisal and payment of such shares under Section
262 of the DGCL, such holder or holders (as the case may be) shall forfeit the
right to appraisal of such shares and each such share shall thereupon be deemed
to have been canceled, extinguished and converted, as of the Effective Time,
into and represent the right to receive the shares of EasyWeb Common Stock as
provided in Section 2.2(a) above.




(b)

Any payments in respect of Dissenting Shares will be deemed made by the
Surviving Company.




2.6

Stock Options.




(a)

At the Effective Time, each outstanding ZIOPHARM Stock Option shall be assumed
by EasyWeb and shall thereafter represent an option, warrant or other right, as
applicable, to purchase a number of shares of EasyWeb Common Stock (at an
exercise price adjusted to reflect to the Exchange Ratio) equal to the number of
shares of EasyWeb Common Stock that the holder thereof would have been entitled
to receive in the Merger had such holder of such ZIOPHARM Stock Option exercised
such option, warrant or other right in full immediately prior to the Effective
Time (whether or not vested at the Effective Time).  EasyWeb shall take
appropriate action to provide for the assumption of the ZIOPHARM Stock Options
that represent stock options granted under ZIOPHARM’s 2003 Stock Option Plan so
that, at the Effective Time, each of such then outstanding ZIOPHARM Stock Option
shall by virtue of the Merger, and without any further action on the part of any
holder thereof, be assumed by EasyWeb under the same terms and conditions as
those contained in ZIOPHARM’s 2003 Stock Option Plan.  If the foregoing
calculation results in an option, warrant or other right being exercisable for a
fraction of a share of EasyWeb Common Stock, then the number of shares of
EasyWeb Common Stock subject to such option, warrant or other right shall be
rounded down to the nearest whole number of shares.  The term, exercisability,
vesting schedule, method of exercise, status as an “incentive stock option”
under Section 422 of the Code, if applicable, and all other terms and conditions
of ZIOPHARM Stock Options being assumed by EasyWeb will, to the extent permitted
by law and otherwise reasonably practicable, be unchanged.  If applicable,
continuous employment



9







--------------------------------------------------------------------------------



with ZIOPHARM shall be credited to the optionee for purposes of determining the
vesting of the number of shares of EasyWeb Common Stock subject to exercise
under the optionee’s assumed ZIOPHARM Stock Option after the Effective Time.  




(b)

Prior to the Effective Time, ZIOPHARM shall use its best efforts to (i) obtain
any consents from holders of ZIOPHARM Stock Options and (ii) make any amendments
to the terms of such stock option, warrant or other right or compensation plans
or arrangements that are necessary to give effect to the transactions
contemplated by Section 2.6(a).




(c)

Except as set forth on Schedule 2.6(c), prior to the Effective Time, EasyWeb
shall terminate all EasyWeb Stock Options outstanding prior to the Effective
Time as soon as possible without violating the terms of any plan pursuant to
which such options were granted.  EasyWeb shall not grant any EasyWeb Stock
Option or any other option, warrant or right to acquire EasyWeb Common Stock or
establish any other such stock option or purchase plan on or after the date of
this Agreement.




(d)

EasyWeb shall take all corporate action necessary to reserve for issuance a
sufficient number of shares of EasyWeb Common Stock for delivery upon exercise
of all ZIOPHARM Stock Options assumed pursuant to the terms set forth in this
Section 2.6.  EasyWeb shall cause the shares of EasyWeb Common Stock issuable
upon exercise of the assumed ZIOPHARM Stock Options that represent stock options
issued under the ZIOPHARM 2003 Stock Option Plan to be registered, or to be
issued pursuant to a then-effective registration statement, no later than 90
days after the Effective Time (or such longer time as may be prescribed by
applicable law or regulation) on Form S-8 (or any successor form thereto)
promulgated by the SEC and shall use its best efforts to maintain the
effectiveness of such registration statement or registration statements for so
long as such assumed ZIOPHARM Stock Options remain outstanding.




2.7

Directors and Officers of EasyWeb and of the Surviving Company.




(a)

From and after the Effective Time, the directors of ZIOPHARM shall become the
directors of EasyWeb, each to hold office until their respective successors are
duly elected or appointed and qualified, or such persons are otherwise removed,
in accordance with applicable law and the certificate of incorporation and
bylaws of EasyWeb.  From and after the Effective Time, the officers of ZIOPHARM
immediately prior to the Effective Time shall become the officers of EasyWeb,
each to hold office until their respective successors are duly appointed or such
persons are removed from office in accordance with applicable law and the
certificate of incorporation and bylaws of EasyWeb.  The directors and officers
of EasyWeb immediately prior to the Effective Time shall tender their
resignations, effective as of the Effective Time, in conformity with Section
6.3(g).




 (b)

From and after the Effective Time, the directors of ZIOPHARM immediately prior
to the Effective Time shall be the directors of the Surviving Company, each to
hold office until their respective successors are duly elected or appointed and
qualified, or such persons are otherwise removed, in accordance with applicable
law and the certificate of incorporation and bylaws of the Surviving Company.
 From and after the Effective Time, the officers of



10







--------------------------------------------------------------------------------



ZIOPHARM immediately prior to the Effective Time shall be the officers of the
Surviving Company, each to hold office until their respective successors are
duly appointed or such persons are removed from office in accordance with
applicable law and the certificate of incorporation and bylaws of the Surviving
Company.




2.8

Tax Treatment.  It is intended by the parties hereto that the Merger shall
constitute a reorganization within the meaning of Section 368(a) of the Code.
 Each of the parties hereto adopts this Agreement as a “plan of reorganization”
within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the United States
Treasury Regulations.  Both prior to and after the Closing, each party’s books
and records shall be maintained, and all federal, state and local income tax
returns and schedules thereto shall be filed in a manner consistent with the
Merger being qualified as a tax-free reorganization under Section 368(a) of the
Code (and comparable provisions of any applicable state or local laws).




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF ZIOPHARM




ZIOPHARM hereby represents and warrants as follows:




3.1

Organization and Qualification.  ZIOPHARM is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power and authority to own, lease and operate
its assets and to carry on its business as now conducted. The copies of the
certificate of incorporation and bylaws of ZIOPHARM that have been made
available to EasyWeb on or prior to the date of this Agreement are correct and
complete copies of such documents as in effect as of the date hereof.  ZIOPHARM
is duly licensed or qualified to do business and is in good standing in every
jurisdiction in which the nature of its business or the ownership or leasing of
its properties requires it to be licensed or qualified, except where the failure
to be so licensed or qualified would not have a Material Adverse Effect on
ZIOPHARM.




3.2

Authority Relative to this Agreement; Non-Contravention.  ZIOPHARM has the
requisite corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder. The execution and delivery of this
Agreement by ZIOPHARM and the consummation by ZIOPHARM of the transactions
contemplated hereby have been duly authorized by the Board of Directors of
ZIOPHARM and, except for approval of this Agreement and the Merger by the
requisite vote of ZIOPHARM’s stockholders (the “Requisite ZIOPHARM Stockholder
Vote”), no other corporate proceedings on the part of ZIOPHARM are necessary to
authorize the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by ZIOPHARM and, assuming it is a valid and binding obligation of
EasyWeb and ZAC, constitutes a valid and binding obligation of ZIOPHARM
enforceable in accordance with its terms except as enforcement may be limited by
general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar laws affecting creditors’
rights and remedies generally. ZIOPHARM is not subject to, or obligated under,
any provision of (a) its certificate of incorporation or bylaws, (b) any
agreement, arrangement or understanding, (c) any license, franchise or permit or
(d) subject to obtaining the approvals referred to in the next



11







--------------------------------------------------------------------------------



sentence, any law, regulation, order, judgment or decree, which would conflict
with, be breached or violated, or in respect of which a right of termination or
acceleration or any security interest, charge or encumbrance on any of its
assets would be created, by the execution, delivery or performance of this
Agreement, or the consummation of the transactions contemplated hereby, other
than any such conflicts, breaches, violations, rights of termination or
acceleration or security interests, charges or encumbrances which, in the case
of clauses (b), (c) or (d), individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect on ZIOPHARM.
Except for (a) approvals under applicable blue sky laws and (b) the filing of
the Certificate of Merger with the Secretary of State of the State of Delaware,
no authorization, consent or approval of, or filing with, any public body, court
or authority is necessary on the part of ZIOPHARM for the consummation by
ZIOPHARM of the transactions contemplated by this Agreement, except for such
authorizations, consents, approvals and filings as to which the failure to
obtain or make the same would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on ZIOPHARM or materially
adversely affect the consummation of the transactions contemplated hereby.




3.3

Capitalization.




(a)

The authorized, issued and outstanding shares of capital stock of ZIOPHARM as of
the date hereof are set forth on Schedule 3.3(a).  All issued and outstanding
shares of ZIOPHARM Stock have been duly authorized and validly issued, are fully
paid and nonassessable, have not been issued in violation of any preemptive
rights, and are free from any restrictions on transfer (other than restrictions
under the Securities Act or state securities laws) or any options, pledges,
claims, liens, charges, encumbrances and security interests of any kind or
nature whatsoever (collectively, “Liens”).  Other than as described on Schedule
3.3(a), ZIOPHARM has no other equity securities or securities containing any
equity features that are authorized, issued or outstanding. Except as set forth
in Schedule 3.3(a), there are no agreements or other rights or arrangements
existing which provide for the sale or issuance of capital stock by ZIOPHARM and
there are no rights, subscriptions, warrants, options, conversion rights or
agreements of any kind outstanding to purchase or otherwise acquire from
ZIOPHARM any shares of capital stock or other securities of ZIOPHARM of any
kind. Except as set forth on Schedule 3.3(a), there are no agreements or other
obligations (contingent or otherwise) which may require ZIOPHARM to repurchase
or otherwise acquire any shares of its capital stock.




(b)

Schedule 3.3(b) contains a list of the names, addresses and tax identification
numbers of the holders of record as of the date of this Agreement of all issued
and outstanding shares of ZIOPHARM Stock and the number of shares of ZIOPHARM
Common each of them holds.  

(c)

ZIOPHARM does not own, and is not a party to any contract to acquire, any equity
securities or other securities of any entity or any direct or indirect equity or
ownership interest in any other entity.  To ZIOPHARM’s knowledge, there exist no
voting trusts, proxies, or other contracts with respect to the voting of shares
of capital stock of ZIOPHARM.

3.4

Litigation.  There are no actions, suits, proceedings, orders or investigations
pending or, to the knowledge of ZIOPHARM, threatened against ZIOPHARM, at law or
in equity, or before or by any federal, state or other Governmental Entity.  



12







--------------------------------------------------------------------------------






3.5

No Brokers or Finders.  There are no claims for brokerage commissions, finders’
fees, investment advisory fees or similar compensation in connection with the
transactions contemplated by this Agreement based on any arrangement,
understanding, commitment or agreement made by or on behalf of ZIOPHARM.




3.6

Tax Matters.




(a)

Except as disclosed on Schedule 3.6, (i) ZIOPHARM has timely filed (or has had
timely filed on its behalf) all returns, declarations, reports, estimates,
information returns, and statements, including any schedules and amendments to
such documents (the “ZIOPHARM Returns”), required to be filed or sent by it in
respect of any Taxes or required to be filed or sent by it to any taxing
authority having jurisdiction; (ii) all such ZIOPHARM Returns are complete and
accurate in all material respects; (iii) ZIOPHARM has timely and properly paid
(or has had paid on its behalf) all Taxes required to be paid by it; (iv)
ZIOPHARM has established on the ZIOPHARM Latest Balance Sheet, in accordance
with GAAP, reserves that are adequate for the payment of any Taxes not yet due
and payable; and (v) ZIOPHARM has complied with all applicable laws, rules, and
regulations relating to the collection or withholding of Taxes from third
parties (including without limitation employees) and the payment thereof
(including, without limitation, withholding of Taxes under Sections 1441 and
1442 of the Code, or similar provisions under any foreign laws).




(b)

There are no material Liens for Taxes upon any assets of ZIOPHARM, except Liens
for Taxes not yet due.




(c)

No deficiency for any Taxes has been proposed, asserted or assessed against
ZIOPHARM that has not been resolved and paid in full or is not being contested
in good faith. Except as disclosed in Schedule 3.6, no waiver, extension or
comparable consent given by ZIOPHARM regarding the application of the statute of
limitations with respect to any Taxes or ZIOPHARM Returns is outstanding, nor is
any request for any such waiver or consent pending. Except as disclosed in
Schedule 3.6, there has been no Tax audit or other administrative proceeding or
court proceeding with regard to any Taxes or ZIOPHARM Returns, nor is any such
Tax audit or other proceeding pending, nor has there been any notice to ZIOPHARM
by any Taxing authority regarding any such Tax audit or other proceeding, or, to
the knowledge of ZIOPHARM, is any such Tax audit or other proceeding threatened
with regard to any Taxes or ZIOPHARM Returns. ZIOPHARM does not expect the
assessment of any additional Taxes of ZIOPHARM for any period prior to the date
hereof and has no knowledge of any unresolved questions, claims or disputes
concerning the liability for Taxes of ZIOPHARM which would exceed the estimated
reserves established on its books and records.




(d)

Except as set forth on Schedule 3.6, ZIOPHARM is not a party to any agreement,
contract or arrangement that would result, separately or in the aggregate, in
the payment of any “excess parachute payments” within the meaning of Section
280G of the Code and the consummation of the transactions contemplated by this
Agreement will not be a factor causing payments to be made by ZIOPHARM not to be
deductible (in whole or in part) under Section 280G of the Code.  ZIOPHARM is
not liable for Taxes of any other Person, and is not



13







--------------------------------------------------------------------------------



currently under any contractual obligation to indemnify any Person with respect
to Taxes, or a party to any tax sharing agreement or any other agreement
providing for payments by ZIOPHARM with respect to Taxes.  ZIOPHARM is not a
party to any joint venture, partnership or other arrangement or contract which
could be treated as a partnership for federal income tax purposes.  ZIOPHARM has
not agreed and is not required, as a result of a change in method of accounting
or otherwise, to include any adjustment under Section 481 of the Code (or any
corresponding provision of state, local or foreign law) in taxable income.
 Schedule 3.6 contains a list of all jurisdictions in which ZIOPHARM is required
to file any ZIOPHARM Return and no claim has been made by a taxing authority in
a jurisdiction where ZIOPHARM does not currently file ZIOPHARM Returns that
ZIOPHARM is or may be subject to taxation by that jurisdiction.  There are no
advance rulings in respect of any Tax pending or issued by any Taxing authority
with respect to any Taxes of ZIOPHARM.  ZIOPHARM has not entered into any gain
recognition agreements under Section 367 of the Code and the regulations
promulgated thereunder.  ZIOPHARM is not liable with respect to any indebtedness
the interest of which is not deductible for applicable federal, foreign, state
or local income tax purposes.  ZIOPHARM has not filed or been included in a
combined, consolidated or unitary Tax return (or the substantial equivalent
thereof) of any Person.




(e)

ZIOPHARM has been neither a “distributing corporation” nor a “controlled
corporation” (within the meaning of Section 355 of the Code) in a distribution
of stock qualifying for tax-free treatment under Section 355 of the Code.




(f)

Except as set forth on Schedule 3.6, ZIOPHARM has not requested any extension of
time within which to file any ZIOPHARM Return, which return has not since been
filed.

3.7

Contracts and Commitments.

(a)

Schedule 3.7 lists the following agreements, if any, whether oral or written, to
which ZIOPHARM is a party, which are currently in effect, and which relate to
the operation of ZIOPHARM’s business: (i) collective bargaining agreement or
contract with any labor union; (ii) bonus, pension, profit sharing, retirement
or other form of deferred compensation plan; (iii) hospitalization insurance or
other welfare benefit plan or practice, whether formal or informal; (iv) stock
purchase or stock option plan; (v) contract for the employment of any officer,
individual employee or other Person on a full-time or consulting basis or
relating to severance pay for any such Person; (vi) confidentiality agreement;
(vii) contract, agreement or understanding relating to the voting of ZIOPHARM
Stock or the election of directors of ZIOPHARM; (viii) agreement or indenture
relating to the borrowing of money or to mortgaging, pledging or otherwise
placing a Lien on any of the assets of ZIOPHARM; (ix) guaranty of any obligation
for borrowed money or otherwise; (x) lease or agreement under which ZIOPHARM is
lessee of, or holds or operates any property, real or personal, owned by any
other party, for which the annual rental exceeds $10,000; (xi) lease or
agreement under which ZIOPHARM is lessor of, or permits any third party to hold
or operate, any property, real or personal, for which the annual rental exceeds
$10,000; (xii) contract which prohibits ZIOPHARM from freely engaging in
business anywhere in the world; (xiii) license agreement or agreement providing
for the payment or receipt of royalties or other compensation by ZIOPHARM in
connection with the intellectual property rights listed in Schedule 3.20(b);
(xiv)



14







--------------------------------------------------------------------------------



contract or commitment for capital expenditures in excess of $10,000; (xv)
agreement for the sale of any capital asset; or (xvi) other agreement which is
either material to ZIOPHARM’s business or was not entered into in the ordinary
course of business.

(b)

To ZIOPHARM’s knowledge, ZIOPHARM has performed, in all material respects, the
obligations required to be performed by it in connection with the contracts or
commitments required to be disclosed in Schedule 3.7 and is not in receipt of
any claim of default under any contract or commitment required to be disclosed
under such caption; ZIOPHARM has no present expectation or intention of not
fully performing any material obligation pursuant to any contract or commitment
required to be disclosed under such caption; and ZIOPHARM has no knowledge of
any breach or anticipated breach by any other party to any contract or
commitment required to be disclosed under such caption.  

3.8

Affiliate Transactions.  Except as set forth in Schedule 3.8, and other than
pursuant to this Agreement, no officer, director or employee of ZIOPHARM, or any
member of the immediate family of any such officer, director or employee, or any
entity in which any of such Persons owns any beneficial interest in ZIOPHARM
(other than any publicly-held corporation whose stock is traded on a national
securities exchange or in the over-the-counter market and less than five percent
of the stock of which is beneficially owned by any of such Persons)
(collectively, the “ZIOPHARM Insiders”), has any agreement with ZIOPHARM (other
than normal employment arrangements) or any interest in any property, real,
personal or mixed, tangible or intangible, used in or pertaining to the business
of ZIOPHARM (other than ownership of capital stock of ZIOPHARM). Except as set
forth on Schedule 3.8, ZIOPHARM is not indebted to any ZIOPHARM Insider (except
for amounts due as normal salaries and bonuses and in reimbursement of ordinary
business expenses) and no ZIOPHARM Insider is indebted to ZIOPHARM (except for
cash advances for ordinary business expenses). None of the ZIOPHARM Insiders has
any direct or indirect interest in any competitor, supplier or customer of
ZIOPHARM or in any Person from whom or to whom ZIOPHARM leases any property, or
in any other Person with whom ZIOPHARM transacts business of any nature. For
purposes of this Section 3.8, the members of the immediate family of an officer,
director or employee shall consist of the spouse, parents, children and siblings
of such officer, director or employee.

3.9

Compliance with Laws; Permits.

(a)

Except for any noncompliance that would not reasonably be expected to have a
Material Adverse Effect on ZIOPHARM, ZIOPHARM and its officers, directors,
agents and employees have complied with all applicable laws, Environmental Laws,
regulations and other requirements, including, but not limited to, federal,
state, local and foreign laws, ordinances, rules, regulations and other
requirements pertaining to equal employment opportunity, employee retirement,
affirmative action and other hiring practices, occupational safety and health,
workers’ compensation, unemployment and building and zoning codes, and no claims
have been filed against ZIOPHARM, and ZIOPHARM has not received any written
notice, alleging a violation of any such laws, Environmental Laws, regulations
or other requirements. ZIOPHARM is not relying on any exemption from or deferral
of any such applicable law, Environmental Laws, regulation or other requirement
that would not be available to EasyWeb after it acquires ZIOPHARM’s properties,
assets and business.






15







--------------------------------------------------------------------------------



(b)

ZIOPHARM has no licenses, permits, Environmental Permits or certificates, from
federal, state, local and foreign authorities (including, without limitation,
federal and state agencies regulating occupational health and safety) necessary
to permit it to conduct its business and own and operate its properties.




3.10

Financial Statements.  ZIOPHARM has provided EasyWeb with an unaudited balance
sheet of ZIOPHARM as of December 31, 2004, and the related unaudited statements
of income, changes in stockholders’ equity and cash flows of ZIOPHARM for the
periods then ended (the “ZIOPHARM Financial Statements”).  The ZIOPHARM
Financial Statements have been prepared in a manner consistent with past
practice and fairly present, in all material respects, the financial position
and the results of operations, changes in stockholders’ equity, and cash flows
of ZIOPHARM as of the date of and for the period referred to in the ZIOPHARM
Financial Statements.

3.11

Books and Records.  The books of account, minute books, stock record books, and
other similar records of ZIOPHARM, complete copies of which have been made
available to EasyWeb, have been properly kept and contain no inaccuracies except
for inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on ZIOPHARM.

3.12

Real Property.  Except as set forth on Schedule 3.12, ZIOPHARM does not own any
real property.  ZIOPHARM has good and valid title to all of its leaseholds and
other interests free and clear of all Liens, except for such Liens and
encumbrances which do not detract from the value or interfere with the present
use of the property subject thereto or affected thereby.  The real property to
which such leaseholds and other interests pertain constitutes all of the real
property used in ZIOPHARM’s business.

3.13

Insurance.  The insurance policies obtained and maintained by ZIOPHARM that are
material to ZIOPHARM are in full force and effect, all premiums due and payable
thereon have been paid (other than retroactive or retrospective premium
adjustments that ZIOPHARM is not currently required, but may in the future be
required, to pay with respect to any period ending prior to the date of this
Agreement), and ZIOPHARM has received no written notice of cancellation or
termination with respect to any such policy that has not been replaced on
substantially similar terms prior to the date of such cancellation.

3.14

No Undisclosed Liabilities.  Except as reflected in the unaudited balance sheet
of ZIOPHARM as of December 31, 2004 or the related notes thereto (the “ZIOPHARM
Latest Balance Sheet”), ZIOPHARM has no liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise) except (i) liabilities which have arisen
since the date of the ZIOPHARM Latest Balance Sheet in the ordinary course of
business consistent with past practice (none of which is a material uninsured
liability for breach of contract, breach of warranty, tort, infringement, claim
or lawsuit) or (ii) liabilities under this Agreement. In the case of liabilities
arising in the ordinary course of business consistent with past practice, such
liabilities, other than liabilities that are accrued but not yet payable, are
separately and specifically identified on Schedule 3.14.



16







--------------------------------------------------------------------------------



3.15

Environmental Matters.

(a)

To its knowledge, except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on ZIOPHARM, (i)
ZIOPHARM has not transported, handled, treated, stored, used, manufactured,
distributed, disposed of, released or exposed its employees or others to
pollutants, contaminants, hazardous wastes, or any toxic, radioactive or
otherwise hazardous materials (“Hazardous Materials”) in violation of any
applicable law, and (ii) ZIOPHARM has not disposed of, transported, sold, used,
released, exposed its employees or others to or manufactured any product
containing a Hazardous Material (collectively, “Hazardous Materials Activities”)
in violation of any applicable law, rule, regulation, treaty or statute
promulgated by any Governmental Entity in effect prior to or as of the date
hereof to prohibit, regulate or control Hazardous Materials or any Hazardous
Material Activity.

(b)

No action, proceeding, revocation proceeding, amendment procedure, writ,
injunction or claim is pending, or to ZIOPHARM’s knowledge, threatened against
ZIOPHARM concerning (i) any ZIOPHARM Permit relating to any environmental
matter, (ii) any Hazardous Material or (iii) any Hazardous Materials Activity of
ZIOPHARM.  ZIOPHARM is not aware of any fact or circumstance which could involve
ZIOPHARM in any environmental litigation or impose upon ZIOPHARM any
environmental liability.

(c)

ZIOPHARM has complied and is in compliance, in each case in all material
respects, with all applicable laws, rules, regulations, treaties and statutes
promulgated by any Governmental Entity in effect prior to or as of the date
hereof to prohibit, regulate or control Hazardous Materials or any Hazardous
Material Activity.

3.16

Absence of Certain Developments.  Except as disclosed in the ZIOPHARM Financial
Statements or as otherwise contemplated by this Agreement, since December 31,
2004, ZIOPHARM has conducted its business in all material respects in the
ordinary course consistent with past practice and there has not occurred (i) any
event that would have a Material Adverse Effect on ZIOPHARM, (ii) any event that
would reasonably be expected to prevent or materially delay the performance of
ZIOPHARM’s obligations pursuant to this Agreement, (iii) any material change by
ZIOPHARM in its accounting methods, principles or practices, (iv) any
declaration, setting aside or payment of any dividend or distribution in respect
of the shares of capital stock of ZIOPHARM or any redemption, purchase or other
acquisition of any of ZIOPHARM’s securities, (v) any material increase in the
compensation or benefits or establishment of any bonus, insurance, severance,
deferred compensation, pension, retirement, profit sharing, stock option
(including, without limitation, the granting of stock options, stock
appreciation rights, performance awards or restricted stock awards), stock
purchase or other employee benefit plan of ZIOPHARM, or any other material
increase in the compensation payable or to become payable to any employees,
officers, consultants or directors of ZIOPHARM, (vi) other than issuances of
options pursuant to duly adopted option plans, any issuance, grants or sale of
any stock, options, warrants, notes, bonds or other securities, or entry into
any agreement with respect thereto by ZIOPHARM, (vii) any amendment to the
certificate of incorporation or bylaws of ZIOPHARM, (viii) other than in the
ordinary course of business consistent with past practice, any (w) capital
expenditures by ZIOPHARM, (x) purchase, sale, assignment or transfer of any
material assets by ZIOPHARM, (y) mortgage, pledge or existence



17







--------------------------------------------------------------------------------



of any Lien on any material assets or properties, tangible or intangible, of
ZIOPHARM, except for Liens for taxes not yet due and such other Liens which do
not, individually or in the aggregate, have a Material Adverse Effect on
ZIOPHARM, or (z) cancellation, compromise, release or waiver by ZIOPHARM of any
rights of material value or any material debts or claims, (ix) any incurrence by
ZIOPHARM of any material liability (absolute or contingent), except for current
liabilities and obligations incurred in the ordinary course of business
consistent with past practice, (x) damage, destruction or similar loss, whether
or not covered by insurance, materially affecting the business or properties of
ZIOPHARM, (xi) entry into any agreement, contract, lease or license other than
in the ordinary course of business consistent with past practice, (xii) any
acceleration, termination, modification or cancellation of any agreement,
contract, lease or license to which ZIOPHARM is a party or by which it is bound,
(xiii) entry by ZIOPHARM into any loan or other transaction with any officers,
directors or employees of ZIOPHARM, (xiv) any charitable or other capital
contribution by ZIOPHARM or pledge therefore, (xv) entry by ZIOPHARM into any
transaction of a material nature other than in the ordinary course of business
consistent with past practice, or (xvi) any negotiation or agreement by ZIOPHARM
to do any of the things described in the preceding clauses (i) through (xv).

3.17

Employee Benefit Plans.  (a)  Schedule 3.17(a) lists all material (i) “employee
benefit plans,” within the meaning of Section 3(3) of ERISA, of ZIOPHARM, (ii)
bonus, stock option, stock purchase, stock appreciation right, incentive,
deferred compensation, supplemental retirement, severance, and fringe benefit
plans, programs, policies or arrangements, and (iii) employment or consulting
agreements, for the benefit of, or relating to, any current or former employee
(or any beneficiary thereof) of ZIOPHARM, in the case of a plan described in (i)
or (ii) above, that is currently maintained by ZIOPHARM or with respect to which
ZIOPHARM has an obligation to contribute, and in the case of an agreement
described in (iii) above, that is currently in effect (the “ZIOPHARM Plans”).
 ZIOPHARM has heretofore made available to EasyWeb true and complete copies of
the ZIOPHARM Plans and any amendments thereto, any related trust, insurance
contract, summary plan description, and, to the extent required under ERISA or
the Code, the most recent annual report on Form 5500 and summaries of material
modifications.

(b)

No ZIOPHARM Plan is (1) a “multiemployer plan” within the meaning of Sections
3(37) or 4001(a)(3) of ERISA, (2) a “multiple employer plan” within the meaning
of Section 3(40) of ERISA or Section 413(c) of the Code, or (3) subject to Title
IV of ERISA or Section 412 of the Code.




(c)

There is no proceeding pending or, to ZIOPHARM’s knowledge, threatened against
the assets of any ZIOPHARM Plan or, with respect to any ZIOPHARM Plan, against
ZIOPHARM other than proceedings that would not reasonably be expected to have a
Material Adverse Effect on ZIOPHARM, and to ZIOPHARM’s knowledge, there is no
proceeding pending or threatened in writing against any fiduciary of any
ZIOPHARM Plan other than proceedings that would not reasonably be expected to
have a Material Adverse Effect on ZIOPHARM.




(d)

Each of the ZIOPHARM Plans has been operated and administered in all material
respects in accordance with its terms and applicable law, including, but not
limited to, ERISA and the Code.



18







--------------------------------------------------------------------------------






(e)

Each of the ZIOPHARM Plans that is intended to be “qualified” within the meaning
of Section 401(a) of the Code has received a favorable determination,
notification, or opinion letter from the IRS.




(f)

Except as set forth in Schedule 3.17(f), no director, officer, or employee of
ZIOPHARM will become entitled to retirement, severance or similar benefits or to
enhanced or accelerated benefits (including any acceleration of vesting or
lapsing of restrictions with respect to equity-based awards) under any ZIOPHARM
Plan solely as a result of consummation of the transactions contemplated by this
Agreement.




3.18

Employees.

(a)

Schedule 3.18 lists the following information for each employee and each
director of ZIOPHARM as of the date of this Agreement, including each employee
on leave of absence or layoff status: (1) name; (2) job title; (3) current
annual base salary or annualized wages; (4) bonus compensation earned during
2004; (5) vacation accrued and unused; (6) service credited for purposes of
vesting and eligibility to participate under ZIOPHARM Plans; and (7) the number
of shares of ZIOPHARM Common Stock beneficially owned by each such employee.
  Schedule 3.18 also lists the following information for each consultant or
advisory board member of ZIOPHARM, as of the date of this Agreement: (x) name;
(y) services performed in 2004; and (z) compensation received from ZIOPHARM with
respect to services performed in 2004.

(b)

Except as otherwise set forth in Schedule 3.18, or as contemplated by this
Agreement, to the knowledge of ZIOPHARM, (i) neither any executive employee of
ZIOPHARM nor any group of ZIOPHARM’s employees has any plans to terminate his,
her or its employment; (ii) ZIOPHARM has no material labor relations problem
pending and its labor relations are satisfactory; (iii) there are no workers’
compensation claims pending against ZIOPHARM nor is ZIOPHARM aware of any facts
that would give rise to such a claim; (iv) no employee of ZIOPHARM is subject to
any secrecy or noncompetition agreement or any other agreement or restriction of
any kind that would impede in any way the ability of such employee to carry out
fully all activities of such employee in furtherance of the business of
ZIOPHARM; and (v) no employee or former employee of ZIOPHARM has any claim with
respect to any intellectual property rights of ZIOPHARM set forth in Schedule
3.20(b).

3.19

Proprietary Information and Inventions.  Each current ZIOPHARM employee,
consultant, and advisory board member is a party to either a non-disclosure
agreement or an employment agreement with ZIOPHARM containing comparable
non-disclosure provisions.  To ZIOPHARM’s knowledge, no current or former
ZIOPHARM employee, consultant or advisory board member who is a party to a
non-disclosure agreement has breached such non-disclosure agreement.  To
ZIOPHARM’s knowledge, no current or former ZIOPHARM employee, consultant or
advisory board member who is a party to an employment agreement with ZIOPHARM
has breached the non-disclosure provisions of such agreement.

3.20

Intellectual Property.  (a)  Except as set forth in Schedule 3.20(a), to its
knowledge, ZIOPHARM owns, or has valid and enforceable licenses to use, all of
the following



19







--------------------------------------------------------------------------------



used in or necessary to conduct its business as currently conducted
(collectively, the “ZIOPHARM Intellectual Property”):

(1)

patents (including any registrations, continuations, continuations in part,
renewals, and any applications for any of the foregoing) (collectively, the
“Patents”);

(2)

trade secrets, confidential or proprietary technical information, know-how,
designs, processes, research in progress, inventions and invention disclosures
(whether patentable or unpatentable) (collectively, the “Know-How”); and

(b)

Set forth on Schedule 3.20(b) is a complete and accurate list of all material
Patents owned or licensed by ZIOPHARM.  Schedule 3.20(b) sets forth a complete
and accurate list of all Persons from which or to which ZIOPHARM licenses any
material Intellectual Property.




(c)

To its knowledge, ZIOPHARM is the sole and exclusive licensee of the ZIOPHARM
Intellectual Property, free and clear of all Liens, except for such Liens which,
individually or in the aggregate, would not have a Material Adverse Effect on
ZIOPHARM, and free of all licenses except those set forth in Schedule 3.20(c)
and licenses relating to off-the-shelf software having a per-application
acquisition price of less than $5,000.  To ZIOPHARM’s knowledge and except as
set forth on Schedule 3.20(c), no Patent set forth in Schedule 3.20(b) has
lapsed, expired or been abandoned or cancelled, or is subject to any pending or,
to ZIOPHARM’s knowledge, threatened opposition or cancellation proceeding in any
country.




(d)

Except as set forth in Schedule 3.20(d) and except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
ZIOPHARM, to ZIOPHARM’s knowledge, neither the conduct of ZIOPHARM’s business
nor the manufacture, marketing, licensing, sale, distribution or use of its
products or services infringes upon the proprietary rights of any Person.
 Except as set forth in Schedule 3.20(a) and Schedule 3.20(c) and except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on ZIOPHARM, there are no claims pending or, to
ZIOPHARM’s knowledge, threatened (1) alleging that ZIOPHARM’s business as
currently conducted infringes upon or constitutes an unauthorized use or
violation of the proprietary rights of any Person, (2) alleging that the
ZIOPHARM Intellectual Property is being infringed by any Person, or (3)
challenging the ownership, validity or enforceability of the ZIOPHARM
Intellectual Property.




(e)

ZIOPHARM has not entered into any material consent agreement, indemnification
agreement, forbearance to sue, settlement agreement or cross-licensing
arrangement with any Person relating to the ZIOPHARM Intellectual Property other
than as part of the license agreements listed in Schedule 3.20(b) or set forth
in Schedule 3.20(c).




(f)

Except as set forth in Schedule 3.20(f), ZIOPHARM is not, nor will it be as a
result of the execution and delivery of this Agreement or the performance of its
obligations under this Agreement, in breach of any license, sublicense or other
contract relating to the ZIOPHARM Intellectual Property that would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect on
ZIOPHARM.



20







--------------------------------------------------------------------------------






3.21

Tax-Free Reorganization.  Neither ZIOPHARM nor, to ZIOPHARM’s knowledge, any of
its Affiliates has taken or agreed to take any action that would prevent the
Merger from qualifying as a reorganization under Section 368(a) of the Code.




3.22

Vote Required.  The affirmative vote of the holders of a majority of the
outstanding shares of ZIOPHARM Common Stock and ZIOPHARM Series A Preferred
Stock (with holders of ZIOPHARM Series A Preferred Stock voting on an
as-if-converted basis) is the only vote of the holders of any classes or series
of ZIOPHARM capital stock necessary to approve this Agreement, the Merger and
the other transactions contemplated hereby.




3.23

Full Disclosure.  The representations and warranties of ZIOPHARM contained in
this Agreement (and in any schedule, exhibit, certificate or other instrument to
be delivered under this Agreement) do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which such statements were made, not misleading. There is no fact of which
ZIOPHARM has knowledge that has not been disclosed to EasyWeb pursuant to this
Agreement, including the schedules hereto, all taken together as a whole, which
has had or would reasonably be expected to have a Material Adverse Effect on
ZIOPHARM or materially adversely affect the ability of ZIOPHARM to consummate in
a timely manner the transactions contemplated hereby.




ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF EASYWEB AND ZAC




EasyWeb and ZAC hereby jointly and severally represent and warrant to ZIOPHARM
as follows:




4.1

Organization and Qualification.  Each of EasyWeb and ZAC is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has the requisite corporate power and
authority to own, lease and operate its assets and to carry on its business as
now conducted.  The copies of the certificate of incorporation and bylaws of
each of EasyWeb and ZAC that have been made available to ZIOPHARM on or prior to
the date of this Agreement are correct and complete copies of such documents as
in effect as of the date of this Agreement.  EasyWeb is duly licensed or
qualified to do business and is in good standing in every jurisdiction in which
the nature of its business or the ownership or leasing of its properties
requires it to be licensed or qualified, except where the failure to be so
licensed or qualified would not have a Material Adverse Effect on EasyWeb.
 EasyWeb has no subsidiaries other than ZAC.




4.2

Authority Relative to this Agreement; Non-Contravention.  Each of EasyWeb and
ZAC has the requisite corporate power and authority to enter into this Agreement
and to carry out its obligations hereunder. The execution and delivery of this
Agreement by each of EasyWeb and ZAC, and the consummation by EasyWeb and ZAC of
the transactions contemplated hereby have been duly authorized by the Boards of
Directors of each of EasyWeb and ZAC and by EasyWeb as the sole stockholder of
ZAC.  No other corporate proceedings on the part of



21







--------------------------------------------------------------------------------



EasyWeb or ZAC are necessary to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby or will
otherwise be sought by EasyWeb. This Agreement has been duly executed and
delivered by EasyWeb and ZAC and, assuming it is a valid and binding obligation
of ZIOPHARM, constitutes a valid and binding obligation of EasyWeb and ZAC
enforceable in accordance with its terms except as enforcement may be limited by
general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar laws affecting creditors’
rights and remedies generally.  Neither EasyWeb nor ZAC is subject to, nor
obligated under, any provision of (a) their respective certificate of
incorporation or bylaws, (b) any agreement, arrangement or understanding, (c)
any license, franchise or permit, nor (d) subject to obtaining the approvals
referred to in the next sentence, any law, regulation, order, judgment or
decree, which would conflict with, be breached or violated, or in respect of
which a right of termination or acceleration or any security interest, charge or
encumbrance on any of its assets would be created, by the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby, other than any such conflicts, breaches, violations, rights
of termination or acceleration or security interests, charges or encumbrances
which, in the case of clauses (b), (c) or (d), individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect on EasyWeb.
Except for (a) approvals under applicable blue sky laws and (b) the filing of
the Certificate of Merger with the Secretary of State of the State of Delaware,
no authorization, consent or approval of, or filing with, any public body, court
or authority is necessary on the part of EasyWeb or ZAC for the consummation by
EasyWeb or ZAC of the transactions contemplated by this Agreement, except for
such authorizations, consents, approvals and filings as to which the failure to
obtain or make the same would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on EasyWeb or ZAC or materially
adversely affect the consummation of the transactions contemplated hereby.




4.3

Capitalization.




(a)

The authorized, issued and outstanding shares of capital stock of EasyWeb as of
the date hereof are correctly set forth on Schedule 4.3(a). The issued and
outstanding shares of capital stock of EasyWeb have been duly authorized and
validly issued, are fully paid and nonassessable, and have not been issued in
violation of any preemptive rights.  Other than as described on Schedule 4.3(a),
EasyWeb has no other equity securities or securities containing any equity
features that are authorized, issued or outstanding. Except as set forth in
Schedule 4.3(a) hereto, there are no agreements or other rights or arrangements
existing which provide for the sale or issuance of capital stock by EasyWeb and
there are no rights, subscriptions, warrants, options, conversion rights or
agreements of any kind outstanding to purchase or otherwise acquire from EasyWeb
any shares of capital stock or other securities of EasyWeb of any kind. Except
as set forth on Schedule 4.3(a), there are no agreements or other obligations
(contingent or otherwise) which may require EasyWeb to repurchase or otherwise
acquire any shares of its capital stock.




(b)

Except as set forth in Schedule 4.3(b), there are no registration rights and, to
EasyWeb’s knowledge, there exist no voting trusts, proxies, or other contracts
with respect to the voting of shares of capital stock of EasyWeb.



22







--------------------------------------------------------------------------------



(c)

The authorized capital of ZAC consists of two hundred (200) shares of common
stock, no par value, all of which are issued and outstanding and held of record
by EasyWeb as of the date hereof.  The issued and outstanding shares of capital
stock of ZAC are duly authorized, validly issued, fully paid and nonassessable
and have not been issued in violation of any preemptive rights. Except as
disclosed on Schedule 4.3(c), there are no options, warrants, conversion
privileges or other rights, agreements, arrangements or commitments obligating
ZAC to issue, sell, purchase or redeem any shares of its capital stock or
securities or obligations of any kind convertible into or exchangeable for any
shares of its capital stock

4.4

Exchange Act Reports.




(a)

The EasyWeb Common Stock has been registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and EasyWeb is subject to
the periodic reporting requirements of Section 13 of the Exchange Act.  

(b)

EasyWeb maintains disclosure controls and procedures required by Rule 13a-15 or
15d-15 under the Exchange Act; such controls and procedures are effective to
ensure that all material information concerning EasyWeb and its subsidiaries is
made known on a timely basis to the individuals responsible for the preparation
of the EasyWeb SEC Filings and other public disclosure documents.  EasyWeb has
delivered to ZIOPHARM copies of, all written descriptions of, and all policies,
manuals and other documents promulgating, such disclosure controls and
procedures.  To EasyWeb’s knowledge, each director and executive officer thereof
has filed with the SEC on a timely basis all statements required by Section
16(a) of the Exchange Act and the rules and regulations thereunder since at
least January 1, 1999.  As used in this Section 4.4(b), the term “file” shall be
broadly construed to include any manner in which a document or information is
furnished, supplied or otherwise made available to the SEC.

(c)

Prior to the date of this Agreement, EasyWeb has delivered or made available to
ZIOPHARM complete and accurate copies of (a) EasyWeb’s Annual Report on Form
10-KSB for the year ended December 31, 2004 (the “EasyWeb 10-K Report”) as filed
with the SEC, (b) all EasyWeb proxy statements and annual reports to
stockholders used in connection with meetings of EasyWeb stockholders held since
January 1, 2004 (the “EasyWeb Proxy Statements”); (c) EasyWeb’s Quarterly
Reports on Form 10-QSB for the quarters ended March 31, 2004, June 30, 2004,
September 30, 2004, and March 31, 2005 (the “EasyWeb 10-Q Reports”), as filed
with the SEC; and (d) all current reports on Form 8-K filed with the SEC after
December 31, 2003 (the “EasyWeb 8-K Reports,”) or registration statements
(together with the EasyWeb 8-K Reports, the EasyWeb 10-K Reports, the EasyWeb
Proxy Statements and the EasyWeb 10-Q Reports, the “EasyWeb SEC Filings”).  As
of their respective dates or as subsequently amended prior to the date hereof,
each of the EasyWeb SEC Filings (i) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (ii) complied in all material respects
with the Securities Act, the Exchange Act and the applicable rules and
regulations of the SEC.  The financial statements included in the EasyWeb SEC
Filings complied when filed as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, have been prepared in accordance with generally accepted
accounting principles in the United States, applied on a consistent basis during
the



23







--------------------------------------------------------------------------------



periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited financial statements, as permitted by the rules and
regulations of the SEC) and fairly present, subject in the case of the unaudited
financial statements, to customary year end audit adjustments, the financial
position of EasyWeb as at the dates thereof and the results of its operations
and cash flows.  EasyWeb has filed in a timely manner all reports required to be
filed with the SEC pursuant to the Exchange Act. Each of the financial
statements (including footnotes thereto) included in or incorporated by
reference in the EasyWeb SEC Filings (i) complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, (ii) was prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as otherwise noted therein) and (iii) fairly
present, in all material respects, the financial condition of EasyWeb as of the
respective dates thereof and results of operations and cash flows for the
periods referred to therein.  The principal executive officer and the principal
financial officer of EasyWeb have signed, and EasyWeb has filed with the SEC,
all certifications required by Section 906 of the Sarbanes-Oxley Act of 2002 and
such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn, and neither EasyWeb
nor any of its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, form or manner of filing
of such certifications.

4.5

Absence of Certain Developments.  Except as set forth in Schedule 4.5 or as
disclosed in the EasyWeb SEC Filings or as otherwise contemplated by this
Agreement, since December 31, 2004, EasyWeb has conducted its business in all
material respects in the ordinary course consistent with past practice and there
has not occurred (i) any event that would have a Material Adverse Effect on
EasyWeb, (ii) any event that would reasonably be expected to prevent or
materially delay the performance of EasyWeb’s obligations pursuant to this
Agreement, (iii) any material change by EasyWeb in its accounting methods,
principles or practices, (iv) any declaration, setting aside or payment of any
dividend or distribution in respect of the shares of capital stock of EasyWeb,
or any redemption, purchase or other acquisition of any of EasyWeb’s securities,
(v) any material increase in the compensation or benefits or establishment of
any bonus, insurance, severance, deferred compensation, pension, retirement,
profit sharing, stock option (including, without limitation, the granting of
stock options, stock appreciation rights, performance awards or restricted stock
awards), stock purchase or other employee benefit plan of EasyWeb, or any other
material increase in the compensation payable or to become payable to any
employees, officers, consultants or directors of EasyWeb, (vi) other than
issuances of options pursuant to duly adopted option plans, any issuance, grants
or sale of any stock, options, warrants, notes, bonds or other securities, or
entry into any agreement with respect thereto by EasyWeb, (vii) any amendment to
the certificate of incorporation or bylaws of EasyWeb, (viii) other than in the
ordinary course of business consistent with past practice, any (w) capital
expenditures by EasyWeb, (x) purchase, sale, assignment or transfer of any
material assets by EasyWeb, (y) mortgage, pledge or existence of any Lien on any
material assets or properties, tangible or intangible, of EasyWeb, except for
Liens for taxes not yet due and such other Liens which do not, individually or
in the aggregate, have a Material Adverse Effect on EasyWeb, or (z)
cancellation, compromise, release or waiver by EasyWeb of any rights of material
value or any material debts or claims, (ix) any incurrence by EasyWeb of any
material liability (absolute or contingent), except for current liabilities and
obligations incurred in the ordinary course of business consistent with past
practice, (x) damage, destruction or similar loss, whether or not covered by
insurance, materially affecting the business or properties of EasyWeb,



24







--------------------------------------------------------------------------------



(xi) entry by EasyWeb into any agreement, contract, lease or license other than
in the ordinary course of business consistent with past practice, (xii) any
acceleration, termination, modification or cancellation of any agreement,
contract, lease or license to which EasyWeb is a party or by which it is bound,
(xiii) entry by EasyWeb into any loan or other transaction with any officers,
directors or employees of EasyWeb, (xiv) any charitable or other capital
contribution by EasyWeb or pledge therefore, (xv) entry by EasyWeb into any
transaction of a material nature other than in the ordinary course of business
consistent with past practice, or (xvi) any negotiation or agreement by EasyWeb
to do any of the things described in the preceding clauses (i) through (xv).




4.6

Absence of Undisclosed Liabilities.  Attached as Schedule 4.6 is the audited
balance sheet of EasyWeb as of December 31, 2004 (the “EasyWeb Balance Sheet”).
 Except as reflected in the EasyWeb Balance Sheet, EasyWeb has no liabilities
(whether accrued, absolute, contingent, unliquidated or otherwise) except (i)
liabilities which have arisen since the date of the EasyWeb Balance Sheet in the
ordinary course of business consistent with past practice (none of which is a
material uninsured liability for breach of contract, breach of warranty, tort,
infringement, claim or lawsuit), (ii) liabilities under this Agreement; or (iii)
as otherwise specifically identified on Schedule 4.6.  In the case of
liabilities arising in the ordinary course of business consistent with past
practice, such liabilities are separately and specifically identified on
Schedule 4.6.

4.7

Litigation.  There are no actions, suits, proceedings, orders or investigations
pending or, to the knowledge of EasyWeb, threatened against EasyWeb, at law or
in equity, or before or by any federal, state or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign.  




4.8

No Brokers or Finders.  Except as set forth on Schedule 4.8, there are no claims
for brokerage commissions, finders’ fees, investment advisory fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement, understanding, commitment or agreement made by or on
behalf of EasyWeb.




4.9

Validity of the EasyWeb Common Stock.  The shares of EasyWeb Common Stock
representing the Merger Consideration will be, when issued in accordance with
the terms of this Agreement, duly authorized, validly issued, fully paid and
nonassessable.

4.10

Tax Matters.

(a)

(i) EasyWeb has timely filed (or has had timely filed on its behalf) all
returns, declarations, reports, estimates, information returns, and statements,
including any schedules and amendments to such documents (the “EasyWeb
Returns”), required to be filed or sent by it in respect of any Taxes or
required to be filed or sent by it to any taxing authority having jurisdiction;
(ii) all such EasyWeb Returns are complete and accurate in all material
respects; (iii) EasyWeb has timely and properly paid (or has had paid on its
behalf) all Taxes required to be paid by it; (iv) EasyWeb has established on the
EasyWeb Balance Sheet, in accordance with GAAP, reserves that are adequate for
the payment of any Taxes not yet due and payable; and (v) EasyWeb has complied
with all applicable laws, rules, and regulations relating to the collection or
withholding of Taxes from third parties (including, without limitation,



25







--------------------------------------------------------------------------------



employees) and the payment thereof (including, without limitation, withholding
of Taxes under Sections 1441 and 1442 of the Code, or similar provisions under
any foreign laws).




(b)

There are no material Liens for Taxes upon any assets of EasyWeb, except Liens
for Taxes not yet due.




(c)

No deficiency for any Taxes has been proposed, asserted or assessed against
EasyWeb that has not been resolved and paid in full or is not being contested in
good faith. Except as disclosed in Schedule 4.10, no waiver, extension or
comparable consent given by EasyWeb regarding the application of the statute of
limitations with respect to any Taxes or EasyWeb Returns is outstanding, nor is
any request for any such waiver or consent pending. Except as disclosed in
Schedule 4.10, there has been no Tax audit or other administrative proceeding or
court proceeding with regard to any Taxes or EasyWeb Returns, nor is any such
Tax audit or other proceeding pending, nor has there been any notice to EasyWeb
by any Taxing authority regarding any such Tax audit or other proceeding, or, to
the knowledge of EasyWeb, is any such Tax audit or other proceeding threatened
with regard to any Taxes or EasyWeb Returns. EasyWeb does not expect the
assessment of any additional Taxes of EasyWeb for any period prior to the date
hereof and has no knowledge of any unresolved questions, claims or disputes
concerning the liability for Taxes of EasyWeb which would exceed the estimated
reserves established on its books and records.

(d)

Except as set forth on Schedule 4.10, EasyWeb is not a party to any agreement,
contract or arrangement that would result, separately or in the aggregate, in
the payment of any “excess parachute payments” within the meaning of Section
280G of the Code and the consummation of the transactions contemplated by this
Agreement will not be a factor causing payments to be made by EasyWeb not to be
deductible (in whole or in part) under Section 280G of the Code.  EasyWeb is not
liable for Taxes of any other Person nor is currently under any contractual
obligation to indemnify any Person with respect to Taxes, or a party to any Tax
sharing agreement or any other agreement providing for payments by EasyWeb with
respect to Taxes.  EasyWeb is not a party to any joint venture, partnership or
other arrangement or contract which could be treated as a partnership for
federal income tax purposes.  EasyWeb has not agreed and is not required, as a
result of a change in method of accounting or otherwise, to include any
adjustment under Section 481 of the Code (or any corresponding provision of
state, local or foreign law) in taxable income.  Schedule 4.10 contains a list
of all jurisdictions in which EasyWeb is required to file any EasyWeb Return and
no claim has been made by a taxing authority in a jurisdiction where EasyWeb
does not currently file EasyWeb Returns that EasyWeb is or may be subject to
taxation by that jurisdiction.  There are no advance rulings in respect of any
Tax pending or issued by any Taxing authority with respect to any Taxes of
EasyWeb.  EasyWeb has not entered into any gain recognition agreements under
Section 367 of the Code and the regulations promulgated thereunder.  EasyWeb is
not liable with respect to any indebtedness the interest of which is not
deductible for applicable federal, foreign, state or local income tax purposes.




(e)

EasyWeb has been neither a “distributing corporation” nor a “controlled
corporation” (within the meaning of Section 355 of the Code) in a distribution
of stock qualifying for tax-free treatment under Section 355 of the Code.






26







--------------------------------------------------------------------------------



(f)

Except as set forth on Schedule 4.10, EasyWeb has not requested any extension of
time within which to file any EasyWeb Return, which return has not since been
filed.

4.11

Contracts and Commitments.

(a)

Schedule 4.11 hereto lists the following agreements, if any, whether oral or
written, to which EasyWeb is a party, which are currently in effect, and which
relate to the operation of EasyWeb’s business, each of which has been filed as
an exhibit to the EasyWeb SEC Filings: (i) collective bargaining agreement or
contract with any labor union; (ii) bonus, pension, profit sharing, retirement
or other form of deferred compensation plan; (iii) hospitalization insurance or
other welfare benefit plan or practice, whether formal or informal; (iv) stock
purchase or stock option plan; (v) contract for the employment of any officer,
individual employee or other Person on a full-time or consulting basis or
relating to severance pay for any such Person; (vi) confidentiality agreement;
(vii) contract, agreement or understanding relating to the voting of EasyWeb
Common Stock or the election of directors of EasyWeb; (viii) agreement or
indenture relating to the borrowing of money or to mortgaging, pledging or
otherwise placing a Lien on any of the assets of EasyWeb; (ix) guaranty of any
obligation for borrowed money or otherwise; (x) lease or agreement under which
EasyWeb is lessee of, or holds or operates any property, real or personal, owned
by any other party, for which the annual rental exceeds $10,000; (xi) lease or
agreement under which EasyWeb is lessor of, or permits any third party to hold
or operate, any property, real or personal, for which the annual rental exceeds
$10,000; (xii) contract which prohibits EasyWeb from freely engaging in business
anywhere in the world; (xiii) license agreement or agreement providing for the
payment or receipt of royalties or other compensation by EasyWeb in connection
with EasyWeb Intellectual Property; (xiv) contract or commitment for capital
expenditures in excess of $10,000; (xv) agreement for the sale of any capital
asset; or (xvi) other agreement which is either material to EasyWeb’s business
or was not entered into in the ordinary course of business.

(b)

To EasyWeb’s knowledge, EasyWeb has performed, in all material respects, the
obligations required to be performed by it in connection with the contracts or
commitments required to be disclosed in Schedule 4.11 hereto and is not in
receipt of any claim of default under any contract or commitment required to be
disclosed under such caption; EasyWeb has no present expectation or intention of
not fully performing any material obligation pursuant to any contract or
commitment required to be disclosed under such caption; and EasyWeb has no
knowledge of any breach or anticipated breach by any other party to any contract
or commitment required to be disclosed under such caption.  At the Closing,
EasyWeb shall deliver a revised Schedule 4.11 that updates the liabilities and
obligations of EasyWeb as of the Closing.

4.12

Intellectual Property.  EasyWeb neither owns nor licenses any EasyWeb
Intellectual Property.

4.13

Affiliate Transactions.  Except as disclosed in the EasyWeb SEC Filings, and
other than pursuant to this Agreement, no officer, director or employee of
EasyWeb, or any member of the immediate family of any such officer, director or
employee, or any entity in which any of such Persons owns any beneficial
interest (other than any publicly-held corporation



27







--------------------------------------------------------------------------------



whose stock is traded on a national securities exchange or in the
over-the-counter market and less than one percent of the stock of which is
beneficially owned by any of such Persons) (collectively, the “EasyWeb
Insiders”), has any agreement with EasyWeb (other than normal employment
arrangements) or any interest in any property, real, personal or mixed, tangible
or intangible, used in or pertaining to the business of EasyWeb (other than
ownership of capital stock of EasyWeb). EasyWeb is not indebted to any EasyWeb
Insider (except for amounts due as normal salaries and bonuses and in
reimbursement of ordinary business expenses) and no EasyWeb Insider is indebted
to EasyWeb except for cash advances for ordinary business expenses). None of the
EasyWeb Insiders has any direct or indirect interest in any competitor, supplier
or customer of EasyWeb or in any Person from whom or to whom EasyWeb leases any
property, or in any other Person with whom EasyWeb transacts business of any
nature. For purposes of this Section 4.13, the members of the immediate family
of an officer, director or employee shall consist of the spouse, parents,
children and siblings of such officer, director or employee.

4.14

Compliance with Laws; Permits.

(a)

Except for any noncompliance that would not reasonably be expected to have a
Material Adverse Effect on EasyWeb, EasyWeb and its officers, directors, agents
and employees have complied with all applicable laws, Environmental Laws,
regulations and other requirements, including, but not limited to, federal,
state, local and foreign laws, ordinances, rules, regulations and other
requirements pertaining to equal employment opportunity, employee retirement,
affirmative action and other hiring practices, occupational safety and health,
workers’ compensation, unemployment and building and zoning codes, and no claims
have been filed against EasyWeb, and EasyWeb has not received any written
notice, alleging a violation of any such laws, Environmental Laws, regulations
or other requirements.

(b)

EasyWeb has no licenses, permits, Environmental Permits or certificates from
federal, state, local and foreign authorities (including, without limitation,
federal and state agencies regulating occupational health and safety) and no
such items are necessary to permit it to conduct its business and own and
operate its properties.

4.15

Books and Records.  The books of account, minute books, stock record books, and
other similar records of EasyWeb, complete copies of which have been made
available to ZIOPHARM, have been properly kept and contain no inaccuracies
except for inaccuracies that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on EasyWeb.

4.16

Real Property.  EasyWeb does not own any real property.  EasyWeb has good and
valid title to all of its leaseholds and other interests free and clear of all
Liens, except for such Liens which do not detract from the value or interfere
with the present use of the property subject thereto or affected thereby.  The
real property to which such leaseholds and other interests pertain constitutes
all of the real property used in EasyWeb’s business.

4.17

Insurance.  The insurance policies obtained and maintained by EasyWeb that are
material to EasyWeb are in full force and effect, all premiums due and payable
thereon have been paid (other than retroactive or retrospective premium
adjustments that EasyWeb is not



28







--------------------------------------------------------------------------------



currently required, but may in the future be required, to pay with respect to
any period ending prior to the date of this Agreement), and EasyWeb has received
no written notice of cancellation or termination with respect to any such policy
that has not been replaced on substantially similar terms prior to the date of
such cancellation.

4.18

Environmental Matters.  


(a)

To its knowledge, except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on EasyWeb, (i)
EasyWeb has not transported, handled, treated, stored, used, manufactured,
distributed, disposed of, released or exposed its employees or others to any
Hazardous Materials in violation of any applicable law, and (ii) EasyWeb has not
engaged in any Hazardous Materials Activities in violation of any applicable
law, rule, regulation, treaty or statute promulgated by any Governmental Entity
in effect prior to or as of the date hereof to prohibit, regulate or control
Hazardous Materials or any Hazardous Material Activity.

(b)

No action, proceeding, revocation proceeding, amendment procedure, writ,
injunction or claim is pending, or to EasyWeb’s knowledge, threatened against
EasyWeb concerning (i) any EasyWeb Permit relating to any environmental matter,
(ii) any Hazardous Material or (iii) any Hazardous Materials Activity of
EasyWeb.  EasyWeb is not aware of any fact or circumstance which could involve
EasyWeb in any environmental litigation or impose upon EasyWeb any environmental
liability.

(c)

EasyWeb has complied and is in compliance, in each case in all material
respects, with all applicable laws, rules, regulations, treaties and statutes
promulgated by any Governmental Entity in effect prior to or as of the date
hereof to prohibit, regulate or control Hazardous Materials or any Hazardous
Material Activity.

4.19

Proprietary Information and Inventions.  No current EasyWeb employee,
consultant, or advisory board member is a party to either any non-disclosure
agreement or an alternative employment agreement with EasyWeb containing
comparable non-disclosure provisions.

4.20

Tax-Free Reorganization.  Neither EasyWeb nor, to EasyWeb’s knowledge, any of
its Affiliates has taken or agreed to take any action that would prevent the
Merger from qualifying as a reorganization under Section 368(a) of the Code.

4.21

Full Disclosure.  The representations and warranties of each of EasyWeb and ZAC
contained in this Agreement (and in any schedule, exhibit, certificate or other
instrument to be delivered under this Agreement) do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained herein and therein, in light of the
circumstances under which such statements were made, not misleading. There is no
fact of which EasyWeb or ZAC has knowledge that has not been disclosed to
ZIOPHARM in the EasyWeb SEC Filings or pursuant to this Agreement, including the
schedules hereto, all taken together as a whole, which has had or would
reasonably be expected to have a Material



29







--------------------------------------------------------------------------------



Adverse Effect on EasyWeb or ZAC, or materially adversely affect the ability of
EasyWeb or ZAC to consummate in a timely manner the transactions contemplated
hereby.  

4.22

Trading Matters.  At the date hereof and at the Closing Date (i) the EasyWeb
Common Stock is traded and quoted in the over-the-counter bulletin board market
maintained by The Nasdaq Stock Market, Inc. (the “OTCBB”), (ii) EasyWeb has and
shall have performed or satisfied all of its undertakings to, and of its
obligations and requirements with, the SEC, and (iii) EasyWeb has not taken, and
shall not have taken, any action that would preclude, or otherwise jeopardize,
the inclusion of the EasyWeb Common Stock for quotation on the OTCBB, the Nasdaq
Stock Market, or the American Stock Exchange. 




ARTICLE 5

ADDITIONAL COVENANTS AND AGREEMENTS

5.1

Conduct of Business.  During the period from the date of this Agreement until
the Effective Time, each of EasyWeb and ZIOPHARM shall, and shall cause their
respective subsidiaries (if any) to, carry on their respective businesses in the
ordinary course in substantially the same manner as heretofore conducted and, to
the extent consistent therewith, use all reasonable efforts to preserve intact
their current business organizations, keep available the services of their
current officers and employees and preserve their relationships with customers,
suppliers, licensors, licensees, distributors and others having business
dealings with them.  Without limiting the generality of the foregoing, from the
date of this Agreement to the Effective Time, ZIOPHARM shall not unless EasyWeb
shall otherwise agree in writing (which consent shall not be unreasonably
withheld), and EasyWeb shall not unless ZIOPHARM shall otherwise agree in
writing (which consent shall not be unreasonably withheld), or as otherwise
expressly contemplated or permitted by other provisions of this Agreement,
including but not limited to this Section 5.1, or set forth on Schedule 5.1,
directly or indirectly:




() (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock, other than dividends and
distributions by any direct or indirect wholly owned subsidiary to its parent,
(ii) split, combine or reclassify any of its capital stock or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock or (iii) purchase, redeem or
otherwise acquire any shares of capital stock or any other securities thereof or
any rights, warrants or options to acquire any such shares or other securi­ties;




()

issue, deliver, sell, pledge or otherwise encumber any shares of its capital
stock, any other voting securities or any securities convertible into, or any
rights, warrants or options to acquire, any such shares, voting securities or
convertible securities;




()

amend its articles or certificate of incorporation, by­-laws or other comparable
charter or organizational documents;




()

acquire or agree to acquire (including, without limitation, by merger,
consolidation or acquisition of stock or assets) any business, including through
the acquisition of any interest in any corporation, partnership, joint venture,
association or other business organization or division thereof;



30







--------------------------------------------------------------------------------






() (i) mortgage or otherwise encumber or subject to any Lien any material
properties or assets, or (ii) except in the ordinary course of business
consistent with past practice and pursuant to existing contracts or commitments,
sell, lease, transfer or otherwise dispose of any material properties or assets.

()

make or agree to make (i) in the case of EasyWeb, any new capital expenditures
or (ii) in the case of ZIOPHARM, any new capital expenditures in excess of
$250,000;




()

make any material tax election (unless required by law) or settle or compromise
any material income-tax liability;




()

pay, discharge or satisfy any claims, liabilities or obligations (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction, in the ordinary course of business
consistent with past practice and in accordance with their terms or waive the
benefits of, or agree to modify in any manner, any confidentiality, standstill
or similar agreement to which it is a party;




()

commence a lawsuit other than (i) for the routine collection of bills or (ii) to
enforce this Agreement or (iii) in the case of ZIOPHARM, in such cases where it
in good faith determines that the failure to commence suit would result in a
material impairment of a valuable aspect of its business, provided that ZIOPHARM
informs EasyWeb prior to filing such suit;




() (i) enter into or amend any employment or severance agreement or similar
arrangements, (ii) enter into any agreement pursuant to which it will provide
services for a term of more than 30 days at a fixed or capped price or otherwise
pursuant to terms that are not consistent with agreements entered into by the
Company or any of its subsidiaries in the ordinary course of business, (iii) in
the case of EasyWeb, enter into any contracts or series of related contracts in
excess of $10,000, (iv) in the case of ZIOPHARM, enter into any contracts or
series of related contracts in excess of $250,000,  (v) make any determination
as to amounts payable under any plan, arrangement, or agreement, providing for
discretionary incentive compensation or bonus to any officer, director, employee
or independent contractor or (vi) enter into, adopt, or amend any agreement,
arrangement, or benefit plan so as to increase its liability (whether or not
contingent) in respect of compensation or benefits except as may be required by
law; or




()

authorize any of, or commit or agree to take any of, the foregoing actions.

EasyWeb acknowledges and agrees that the terms of this Section 5.1 do not
prevent ZIOPHARM from (i) complying with the terms of the ZIOPHARM Series A
Preferred Stock, including the automatic conversion of the ZIOPHARM Series A
Preferred Stock at the Effective Time (as described in Section 2.2(a)) or (ii)
complying with the terms of all outstanding ZIOPHARM Stock Options, including
the issuance of ZIOPHARM Common Stock upon the exercise of ZIOPHARM Stock
Options in accordance with their terms on such date.




5.2

Governmental Filings.  Each party will use all reasonable efforts and will
cooperate with the other party in the preparation and filing, as soon as
practicable, of all filings,



31







--------------------------------------------------------------------------------



applications or other documents required under applicable laws, including, but
not limited to, the Exchange Act, to consummate the transactions contemplated by
this Agreement. Prior to submitting each filing, application, registration
statement or other document with the applicable regulatory authority, each party
will, to the extent practicable, provide the other party with an opportunity to
review and comment on each such filing, application, registration statement or
other document to the extent permitted by applicable law. Each party will use
all reasonable efforts and will cooperate with the other party in taking any
other actions necessary to obtain such regulatory or other approvals and
consents at the earliest practicable time, including participating in any
required hearings or proceedings. Subject to the terms and conditions herein
provided, each party will use all reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable law and regulations to consummate and make
effective as promptly as practicable the Merger and the other transactions
contemplated by this Agreement.




5.3

Expenses.  Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

5.4

Due Diligence; Access to Information; Confidentiality.

(a)

Between the date hereof and the Closing, ZIOPHARM and EasyWeb shall afford to
the other party and their authorized representatives the opportunity to conduct
and complete a due diligence investigation of the other party as described
herein. In light of the foregoing, each party shall permit the other party
reasonable access on reasonable notice and at reasonable hours to its properties
and shall disclose and make available (together with the right to copy) to the
other party and its officers, employees, attorneys, accountants and other
representatives, all books, papers and records relating to the assets, stock,
properties, operations, obligations and liabilities of such party and its
subsidiaries, including, without limitation, all books of account (including,
without limitation, the general ledger), tax records, minute books of directors’
and stockholders’ meetings, organizational documents, bylaws, contracts and
agreements, filings with any regulatory authority, accountants’ work papers,
litigation files (excluding documentation reasonably deemed by the potentially
disclosing party to be covered by the attorney work-product privilege),
attorney’s audit response letters, documents relating to assets and title
thereto (including, without limitation, abstracts, title insurance policies,
surveys, environmental reports, opinions of title and other information relating
to the real and personal property), plans affecting employees, securities
transfer records and stockholder lists, and any books, papers and records
relating to other assets or business activities in which such party may have a
reasonable interest, and otherwise provide such assistance as is reasonably
requested in order that each party may have a full opportunity to make such
investigation and evaluation as it shall reasonably desire to make of the
business and affairs of the other party; provided, however, that the foregoing
rights granted to each party shall, whether or not and regardless of the extent
to which the same are exercised, in no way affect the nature or scope of the
representations, warranties and covenants of the respective party set forth
herein. In addition, each party and its officers and directors shall cooperate
fully (including providing introductions, where necessary) with such other party
to enable the party to contact third parties, including customers, prospective
customers, specified agencies or others as the party deems reasonably necessary
to



32







--------------------------------------------------------------------------------



complete its due diligence; provided that such party agrees not to initiate such
contacts without the prior approval of the other party, which approval will not
be unreasonably withheld.

(b)

Prior to Closing and if the transactions contemplated by this Agreement are not
consummated pursuant to this Agreement, neither EasyWeb nor ZIOPHARM nor any of
their officers, employees, attorneys, accountants and other representatives
shall disclose to third parties or otherwise use any confidential information
received from the other party in the course of investigating, negotiating, and
performing the transactions contemplated by this Agreement; provided, however,
that the following shall not be deemed to be confidential information:




(i)

information that is known to the party receiving the information at the time of
disclosure, unless any individual who knows the information is under an
obligation to keep that information confidential;

(ii)

information that becomes publicly known or available without the disclosure
thereof by the party receiving the information in violation of this Agreement;
or

(iii)

information that is received by the party receiving the information from a third
party not under an obligation to keep that information confidential.

This provision shall not prohibit the disclosure of information required to be
made under federal or state securities laws. If any disclosure is so required,
the party making such disclosure shall consult with the other party prior to
making such disclosure, and the parties shall use all reasonable efforts, acting
in good faith, to agree upon a text for such disclosure which is satisfactory to
both parties.




5.5

Tax Treatment.  None of EasyWeb, ZAC or ZIOPHARM, or the Surviving Company after
the Effective Time, shall knowingly take any action which could reasonably be
expected to disqualify the Merger as a “reorganization” within the meaning of
Section 368(a) of the Code.

5.6   

Press Releases.  ZIOPHARM and EasyWeb shall agree with each other as to the form
and substance of any press release or public announcement related to this
Agreement or the other transactions contemplated hereby; provided, however, that
nothing contained herein shall prohibit either party, following notification to
the other party, from making any disclosure which is required by law or
regulation. If any such press release or public announcement is so required, the
party making such disclosure shall consult with the other party prior to making
such disclosure, and the parties shall use all reasonable efforts, acting in
good faith, to agree upon a text for such disclosure which is satisfactory to
both parties.

5.7

Private Placement. Each of ZIOPHARM and EasyWeb shall take all necessary action
on its part such that the issuance of the Merger Consideration to ZIOPHARM
stockholders constitutes a valid “private placement” under the Securities Act.
 Without limiting the generality of the foregoing, ZIOPHARM shall (1) provide
each ZIOPHARM stockholder with a stockholder qualification questionnaire in the
form reasonably acceptable to both EasyWeb and ZIOPHARM (a “Stockholder
Questionnaire”) and (2) use its reasonable best



33







--------------------------------------------------------------------------------



efforts to cause each ZIOPHARM stockholder to attest that such stockholder
either (A) is an “accredited investor” as defined in Regulation D of the
Securities Act, (B) has such knowledge and experience in financial and business
matters that the stockholder is capable of evaluating the merits and risks of
receiving the Merger Consideration, or (C) has appointed an appropriate person
reasonably acceptable to both EasyWeb and ZIOPHARM to act as the stockholder’s
purchaser representative in connection with evaluating the merits and risks of
receiving the Merger Consideration.

5.8

ZIOPHARM Stockholders’ Meeting; Materials to Stockholders.  ZIOPHARM shall, in
accordance with Section 251 of the DGCL and its certificate of incorporation and
By-laws, duly call, give notice of, convene and hold a special meeting of
ZIOPHARM stockholders (the “ZIOPHARM Stockholder Meeting”) as promptly as
practicable after the date hereof for the purpose of obtaining the Requisite
ZIOPHARM Stockholder Vote, including the approval of this Agreement, the Merger
and the other transactions contemplated hereby.  Alternatively, ZIOPHARM shall
use its reasonable best efforts to obtain the Requisite ZIOPHARM Stockholder
Vote, in lieu of holding the ZIOPHARM Stockholder Meeting, by written consent of
ZIOPHARM stockholders.

5.9

No Solicitation.  Unless and until this Agreement shall have been terminated
pursuant to Section 7.1, neither EasyWeb, nor its officers, directors,
Affiliates, employees, investment bankers, brokers or other agents shall,
directly or indirectly, encourage, solicit or initiate discussions or
negotiations with, or engage in negotiations or discussions with, or provide
non-public information to, any Person, other than ZIOPHARM, relating to an
Acquisition Proposal; provided that EasyWeb may engage in such discussions or
negotiations in response to any unsolicited proposal from an unrelated party if
the Board of Directors of EasyWeb determines, in good faith, after consultation
with counsel, that the failure to engage in such discussions would constitute a
breach of the fiduciary or legal obligations of the Board of Directors of
EasyWeb. EasyWeb will promptly advise ZIOPHARM if it receives an Acquisition
Proposal or inquiry with respect to the matters described above.

5.10

Failure to Fulfill Conditions.  In the event that any of the parties hereto
determines that a condition to its respective obligations to consummate the
transactions contemplated hereby cannot be fulfilled on or prior to the
termination of this Agreement, such party will promptly notify the other parties
hereto.

5.11

Registration Rights with Respect to EasyWeb Common Stock.  (a)  EasyWeb agrees
that if, at any time, and from time to time, the Board of Directors of EasyWeb
shall authorize the filing of a registration statement under the Securities Act
(other than a registration statement on Form S-8, Form S-4 or any other form
that does not include substantially the same information as would be required in
a form for the general registration of securities) in connection with the
proposed offer of any of its securities by it or any of its stockholders, then
 EasyWeb shall: (i) promptly notify each Holder that such registration statement
will be filed and that the Registrable Securities then held by such Holder will
be included in such registration statement at such Holder’s request; (ii) cause
such registration statement to cover all of such Registrable Securities issued
to such Holder for which such Holder requests inclusion; (iii) use best efforts
to cause such registration statement to become effective as soon as practicable;
and (iv) take all other reasonable action necessary under any federal or state
law or regulation of any



34







--------------------------------------------------------------------------------



governmental authority to permit all such Registrable Securities that have been
issued to such Holder to be sold or otherwise disposed of, and will maintain
such compliance with each such federal and state law and regulation of any
governmental authority for the period necessary for such Holder to promptly
effect the proposed sale or other disposition.




(b)

Notwithstanding any other provision of this Section 5.11, EasyWeb may at any
time, abandon or delay any registration commenced by the Company.  In the event
of such an abandonment, EasyWeb shall not be required to continue registration
of shares requested by the Holder for inclusion, the Holder shall retain the
right to request inclusion of shares as set forth above and the withdrawn
registration shall not be deemed to be a registration request for the purposes
of Section 5.11(c) below.




(c)

Each Holder shall have the right to request inclusion of any of its Registrable
Securities in a registration statement as described in this Section 5.11, up to
three times.  Notwithstanding anything to the contrary contained in this Section
5.11, all registration rights hereunder shall expire on the two-year anniversary
of the Effective Date.




(d)

It shall be a condition precedent to the obligation of EasyWeb to take any
action pursu­ant to this Section 5.11 with respect to the Registrable
Securi­ties of any Holder that such Holder shall furnish to EasyWeb such
informa­tion regarding the Holder, the Registra­ble Securities held by the
Holder, and the intended method of disposition of such securi­ties as shall be
reasonably required by EasyWeb to effect the registration of such Holder’s
Registrable Securities.




(e)

EasyWeb and ZIOPHARM acknowledge and agree that the holders of ZIOPHARM Series A
Preferred Stock have certain demand and piggy-back registration rights granted
pursuant to the subscription agreements executed and delivered in connection
with ZIOPHARM’s offering and sale of ZIOPHARM Series A Preferred Stock, which
rights, after the Merger, shall apply to their shares of EasyWeb Common Stock
received in exchange therefor.

5.12

Notification of Certain Matters.  At or prior to the Effective Time, each party
shall give prompt notice to the other party of (i) the occurrence or failure to
occur of any event or the discovery of any information, which occurrence,
failure or discovery would be likely to cause any representation or warranty on
its part contained in this Agreement to be untrue, inaccurate or incomplete
after the date hereof in any material respect or, in the case of any
representation or warranty given as of a specific date, would be likely to cause
any such representation or warranty on its part contained in this Agreement to
be untrue, inaccurate or incomplete in any material respect as of such specific
date, and (ii) any material failure of such party to comply with or satisfy any
covenant or agreement to be complied with or satisfied by it hereunder.

5.13

Information Statement.  EasyWeb and ZIOPHARM will prepare any information
statement to be circulated in connection with any written consent by ZIOPHARM
stockholders described in Section 5.8 (the “Information Statement”) in
connection with the Merger in accordance with Regulation D promulgated under the
Securities Act and the DGCL, and ZIOPHARM shall provide the Information
Statement to its stockholders as soon as practicable after the date hereof.
 EasyWeb and ZIOPHARM will furnish all information concerning EasyWeb and
ZIOPHARM, respectively, as may be reasonably necessary or requested in



35







--------------------------------------------------------------------------------



connection with the foregoing.  None of the information supplied or to be
supplied by EasyWeb or ZIOPHARM for inclusion or incorporation by reference in
the Information Statement will, at the time the Information Statement is first
published, sent or given to holders of the ZIOPHARM Stock, and at any time it is
amended or supplemented, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.  If any of the parties hereto becomes aware prior to the
Effective Time of any information furnished by it that would cause any of the
statements in the Information Statement to be false or misleading with respect
to any material fact, or to omit to state any material fact necessary to make
the statements therein not false or misleading, it will promptly inform the
other parties hereto and take the necessary steps to correct the Information
Statement.

5.14

Securities Law Filings.  Promptly upon the execution of this Agreement, the
parties hereto shall cooperate in the preparation and filing of all filings
required by applicable securities laws, including, without limitation, current
reports on Form 8-K and information required by Rule 14f-1 under the Exchange
Act.

5.15

Payment of EasyWeb Liabilities.  Subject to the consummation of the Merger, and
subject further to the provisions of the Indemnification Agreement contemplated
by Section 6.3(l) hereof, at the Closing and immediately following the Effective
Time of the Merger, ZIOPHARM, on behalf of EasyWeb, shall satisfy all of
EasyWeb’s payment obligations identified on Schedule 4.11 as revised at Closing.

ARTICLE 6

CONDITIONS




6.1

Conditions to Obligations of Each Party.  The respective obligations of each
party to effect the transactions contemplated hereby are subject to the
fulfillment or waiver at or prior to the Effective Time of the following
conditions:

(a)

 No Prohibitive Change of Law. There shall have been no law, statute, rule or
regulation, domestic or foreign, enacted or promulgated which would prohibit or
make illegal the consummation of the transactions contemplated hereby.

(b)

Stockholder Approvals.  This Agreement, the Merger and the other transactions
contemplated hereby shall have been approved by the Requisite ZIOPHARM
Stockholder Vote, and Dissenting Shares shall constitute no more than four
percent (4%) of the issued and outstanding shares of ZIOPHARM’s capital stock.

(c)

Adverse Proceedings. There shall not be instituted or pending any action or
proceeding before any court or governmental authority or agency (i) challenging
or seeking to make illegal, or to delay or otherwise directly or indirectly
restrain or prohibit, the consummation of the transactions contemplated hereby
or seeking to obtain material damages in connection with such transactions,
(ii) seeking to prohibit direct or indirect ownership or operation by EasyWeb or
ZAC of all or a material portion of the business or assets of ZIOPHARM, or to
compel EasyWeb or ZAC or any of their respective subsidiaries or ZIOPHARM to
dispose of or to hold separately all or a material portion of the business or
assets of EasyWeb or of



36







--------------------------------------------------------------------------------



ZIOPHARM, as a result of the transactions contemplated hereby; (iii) seeking to
invalidate or render unenforceable any material provision of this Agreement or
any of the other agreements attached as exhibits hereto or contemplated hereby,
or (iv) otherwise relating to and materially adversely affecting the
consummation of the transactions contemplated hereby.

(d)

Governmental Action. There shall not be any action taken, or any statute, rule,
regulation, judgment, order or injunction enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated
hereby, by any federal, state or other court, government or governmental
authority or agency, that would reasonably be expected to result, directly or
indirectly, in any of the consequences referred to in Section 6.1(c).  

(e)

Market Condition. There shall not have occurred any general suspension of
trading on the New York Stock Exchange, the Nasdaq Stock Markets, or any
suspension of trading in EasyWeb Common Stock, or any general bank moratorium or
closing or any war, national emergency or other event affecting the economy or
securities trading markets generally that would make completion of the Merger
impossible.  

(f)

Federal Tax Opinion.  ZIOPHARM shall have received a tax opinion from Maslon
Edelman Borman & Brand, LLP, counsel to ZIOPHARM, which opinion may be based on
customary reliance and subject to customary qualifications, to the effect that
for federal income tax purposes:

(i)

The Merger will qualify as a reorganization under Section 368(a) of the Code.
ZIOPHARM, ZAC and EasyWeb will each be a party to the reorganization within the
meaning of Section 368(b) of the Code; and

(ii)

No gain or loss will be recognized by the stockholders of ZIOPHARM upon the
receipt by its stockholders of the Merger Consideration pursuant to Section
354(a)(1) of the Code.

(g)

Compliance with Securities Law Requirements.  EasyWeb shall be in compliance in
all material respects with all requirements of applicable securities laws,
including, without limitation, the filing of reports required by Section 13 of
the Exchange Act, and shall have taken all actions with respect thereto as shall
be required or reasonably requested by ZIOPHARM in connection therewith.

(h)

Valid Private Placement.  The issuance of the Merger Consideration to ZIOPHARM
stockholders shall constitute a valid “private placement” under the Securities
Act and therefore be exempt from the registration requirements of the Securities
Act.  

6.2

Additional Conditions to Obligation of EasyWeb and ZAC.  The obligation of
EasyWeb and ZAC to consummate the transactions contemplated hereby in accordance
with the terms of this Agreement is also subject to the fulfillment or waiver of
the following conditions:

(a)

Representations and Compliance.  The representations and warranties of ZIOPHARM
contained in this Agreement, disregarding any materiality qualifications
contained herein, shall be true and correct in all material respects on and as
of the Effective Time, with the same force and effect as though made on and as
of such date.  ZIOPHARM shall, in all material



37







--------------------------------------------------------------------------------



respects, have performed each obligation and agreement and complied with each
covenant required to be performed and complied with by it hereunder at or prior
to the Effective Time.

(b)

Officers’ Certificate. ZIOPHARM shall have furnished to EasyWeb a certificate
executed by each of the Chief Executive Officer and the Treasurer (or Chief
Financial Officer) of ZIOPHARM, dated as of the Effective Date, in which each
such officer shall certify that, to the best of his knowledge, the conditions
set forth in Section 6.2(a) have been fulfilled.

(c)

Secretary’s Certificate. ZIOPHARM shall have furnished to EasyWeb (i) copies of
the text of the resolutions by which the corporate action on the part of
ZIOPHARM necessary to approve this Agreement, the Certificate of Merger and the
transactions contemplated hereby and thereby were taken, (ii) a certificate
dated as of the Effective Date executed on behalf of ZIOPHARM by its corporate
secretary or one of its assistant corporate secretaries certifying to EasyWeb
that such copies are true, correct and complete copies of such resolutions and
that such resolutions were duly adopted and have not been amended or rescinded,
(iii) an incumbency certificate dated as of the Effective Date executed on
behalf of ZIOPHARM by its corporate secretary or one of its assistant corporate
secretaries certifying the signature and office of each officer of ZIOPHARM
executing this Agreement, the Certificate of Merger or any other agreement,
certificate or other instrument executed pursuant hereto by ZIOPHARM, and (iv) a
copy of the certificate of incorporation of ZIOPHARM, certified by the Secretary
of State of the State of Delaware, and a certificate from the Secretary of State
of the State of Delaware evidencing the good standing of ZIOPHARM in such
jurisdiction.

(d)

Consents and Approvals.  ZIOPHARM shall have obtained all consents and approvals
necessary to consummate the transactions contemplated by this Agreement in order
that the transactions contemplated herein not constitute a breach or violation
of, or result in a right of termination or acceleration of, or creation of any
encumbrance on any of ZIOPHARM’s assets pursuant to the provisions of, any
agreement, arrangement or undertaking of or affecting ZIOPHARM or any license,
franchise or permit of or affecting ZIOPHARM.

(e)

Dissenters’ Rights.  Holders of no more than four percent (4%) of the
outstanding shares of ZIOPHARM Stock (which percentage shall be calculated
assuming the conversion of all ZIOPHARM Series A Preferred Stock into shares of
ZIOPHARM Common Stock) shall have validly exercised, or remained entitled to
exercise, their appraisal rights under Section 262 of the DGCL.

(f)

Audited Financials Statements.  ZIOPHARM shall have the audited financial
statements that are required to be filed with the SEC as an exhibit to the
Current Report of EasyWeb on Form 8-K, available on or before Closing.

(g)

No Material Adverse Effect.  After the date of this Agreement, there shall not
have been any Material Adverse Effect on ZIOPHARM.

6.3

Additional Conditions to Obligation of ZIOPHARM.  The obligation of ZIOPHARM to
consummate the transactions contemplated hereby in accordance with the terms of
this Agreement is also subject to the fulfillment or waiver of the following
conditions:



38







--------------------------------------------------------------------------------



(a)

Representations And Compliance. The representations and warranties of EasyWeb
and ZAC contained in this Agreement, disregarding any materiality qualifications
contained herein, shall be true and correct in all material respects on and as
of the Effective Time, with the same force and effect as though made on and as
of such date.  Each of EasyWeb and ZAC shall, in all material respects, have
performed each obligation and agreement and complied with each covenant required
to be performed and complied with by it hereunder at or prior to the Effective
Time.

(b)

Officers’ Certificate. EasyWeb shall have furnished to ZIOPHARM a certificate
executed by each of the Chief Executive Officer and the Chief Financial Officer
of EasyWeb, dated as of the Effective Date, in which each such officer shall
certify that, to the best of his knowledge, the conditions set forth in Section
6.3(a) have been fulfilled.

(c)

Secretary’s Certificate. EasyWeb shall have furnished to ZIOPHARM (i) copies of
the text of the resolutions by which the corporate action on the part of each of
EasyWeb and ZAC necessary to approve this Agreement and the Certificate of
Merger, the election of the directors of the Surviving Company to serve
following the Effective Time and the transactions contemplated hereby and
thereby were taken, which shall be accompanied by a certificate of the corporate
secretary or assistant corporate secretary of each of EasyWeb and ZAC, in each
case, dated as of the Effective Date certifying to ZIOPHARM that such copies are
true, correct and complete copies of such resolutions and that such resolutions
were duly adopted and have not been amended or rescinded, (ii) an incumbency
certificate dated as of the Effective Date executed on behalf of each of EasyWeb
and ZAC by their respective corporate secretary or one of their respective
assistant corporate secretaries certifying the signature and office of each
officer of EasyWeb and ZAC, as the case may be, executing this Agreement, the
Certificate of Merger or any other agreement, certificate or other instrument
executed pursuant hereto, and (iii) a copy of the certificate of incorporation
of each of EasyWeb and ZAC, certified by the Secretary of State of the State of
Delaware, and certificates from the Secretary of State of Delaware evidencing
the good standing of each of EasyWeb and ZAC in such jurisdiction.

(d)

Consents and Approvals.  EasyWeb and ZAC shall have obtained all consents and
approvals necessary to consummate the transactions contemplated by this
Agreement in order that the transactions contemplated herein not constitute a
breach or violation of, or result in a right of termination or acceleration of,
or creation of any encumbrance on any of EasyWeb’s or ZAC’s assets pursuant to
the provisions of, any agreement, arrangement or undertaking of or affecting
EasyWeb or ZAC or any license, franchise or permit of or affecting EasyWeb or
ZAC.

(e)

No Material Adverse Effect.  After the date of this Agreement, there shall not
have been any Material Adverse Effect on EasyWeb.

(f)

Legal Opinion.  ZIOPHARM shall have received a legal opinion from The Law
Offices of Louis E. Taubman, counsel to EasyWeb, which opinion may be based on
customary reliance and subject to customary qualifications, to the effect that
the issuance of the Merger Consideration is exempt from the registration
requirements of the Securities Act.



39







--------------------------------------------------------------------------------



(g)

Resignations.  EasyWeb’s officers and directors immediately prior to the
Effective Time shall have delivered their respective resignations from such
positions, all to be effective as of the Effective Time.

(h)

Continued Listing; Trading.  As of the Effective Date, (i) EasyWeb Common Stock
shall continue to be listed on the OTCBB, (ii) EasyWeb shall not have received
any written or oral notice to the effect that such capital stock is or will be
the subject of delisting (or hearings or any similar process related thereto)
from the OTCBB, and (iii) neither EasyWeb nor ZIOPHARM shall have any reasonable
basis to believe that such capital stock will be the subject of delisting (or
hearings or any similar process related thereto).  In addition, prior to the
Closing there shall have been at least one trade of EasyWeb Common Stock
effected and reported through the OTCBB.

(i)

Reverse Stock Split.  EasyWeb shall have effected a reverse stock split, on a 1
for 40 share basis, as approved by its stockholders at its most recent special
stockholder meeting held on February 28, 2005, and provided ZIOPHARM and its
counsel with evidence thereof pursuant to the certificate contemplated under
paragraph (c) above.

(j)

Amendment to Bylaws.  EasyWeb’s Board of Directors shall have amended the
corporate bylaws of EasyWeb to provide for a total of at least eight seats on
the Board of Directors, and provided ZIOPHARM with evidence thereof pursuant to
the certificate contemplated under paragraph (c) above.

(k)

Termination of Existing Agreements.  EasyWeb shall have terminated, effective as
of the Effective Time, (i) the Employment Agreement dated December 9, 2004 with
David Olson, (ii) the Management Consulting Services Agreement dated December
10, 2004 with David Floor, (iii) the Management Consulting Services Agreement
dated October 1, 2004 with Matt Meister, and (iv) the Management Consulting
Services Agreement dated December 10, 2004 with Summit Financial Relations,
Inc., and all other agreements or arrangements with vendors, advisors (including
without limitation legal and accounting advisors) and other third parties.  Such
terminations shall be in writing, shall be executed by the other party and shall
release EasyWeb from all liability to such other party other than liabilities in
the amounts specifically identified on Schedule 4.11 hereto.

(l)

Indemnification Agreement.  David Olson and Summit Financial Relations, Inc.
(collectively, “Indemnitors”) shall have entered into an indemnification
agreement with ZIOPHARM and EasyWeb pursuant to which the Indemnitors agree to
indemnify and hold harmless ZIOPHARM and EasyWeb from, against and in respect of
all liabilities of EasyWeb, immediately following the Closing, in excess of
$425,000.

(m)

Filing of Form 10-QSB.  EasyWeb shall have filed with the SEC its Form 10-QSB
for the fiscal quarter ended June 30, 2005.



40







--------------------------------------------------------------------------------



ARTICLE 7

TERMINATION




7.1.   Termination.  This Agreement may be terminated at any time prior to the
Effective Time (notwithstanding the Requisite ZIOPHARM Stockholder Vote):

(a)

by mutual consent of ZIOPHARM and EasyWeb, if the Board of Directors of each so
determines by vote of a majority of the members of its entire board;

(b)

by EasyWeb, if any representation of ZIOPHARM set forth in this Agreement was
inaccurate when made, or becomes inaccurate, such that the condition set forth
in Section 6.2(a) could not be satisfied;

(c)

by ZIOPHARM, if any representation of EasyWeb or ZAC set forth in this Agreement
was inaccurate when made, or becomes inaccurate, such that the condition set
forth in Section 6.3(a) could not be satisfied;

(d)

by EasyWeb, if ZIOPHARM fails to perform or comply with any of the obligations
that it is required to perform or to comply with under this Agreement such that
the condition set forth in Section 6.2(a) could not be satisfied;

(e)

by ZIOPHARM, if EasyWeb or ZAC fails to perform or comply with any of the
obligations that it is required to perform or to comply with under this
Agreement such that the condition set forth in Section 6.3(a) could not be
satisfied;

(f)

by either ZIOPHARM or EasyWeb, if the Requisite ZIOPHARM Stockholder Vote shall
not have been obtained; or

(g)

by either ZIOPHARM or EasyWeb, if the Merger and the other transactions
contemplated hereby shall not have been consummated on or before September 16,
2005, or such later date as ZIOPHARM and EasyWeb may mutually agree (unless the
failure to consummate the Merger by such date shall be due to the action or
failure to act of the party seeking to terminate this Agreement in breach of
such party’s obligations under this Agreement).

Any party desiring to terminate this Agreement shall give prior written notice
of such termination and the reasons therefor to the other party.

7.2.   Effect of Termination.  In the event of termination of this Agreement as
provided in Section 7.1 hereof, this Agreement shall become void and there shall
be no liability on the part of any of the parties hereto, except for the
provisions of Sections 5.3, 5.4(b), 5.6 and 7.2 and Article 8, which shall
survive any termination of this Agreement.  No termination of this Agreement
shall relieve any party hereto from liability for the willful and intentional
breach of its representations, warranties, covenants or agreements set forth in
this Agreement occurring prior to such termination and, with respect to Sections
5.3, 5.4(b), 5.6 and 7.2 and Article 8, occurring prior to, on or after such
termination.  Any party hereto shall be entitled to recover from the other
parties hereto all fees, costs and expenses (including reasonable attorney’s
fees and expenses) incurred or suffered by it arising out of or due to the other
party’s breach of its representations,



41







--------------------------------------------------------------------------------



warranties, covenants or agreements under this Agreement (including in any
Schedule to this Agreement or certificate provided in connection with the
transactions contemplated hereby).

ARTICLE 8

GENERAL PROVISIONS




8.1

Notices.  All notices and other communications hereunder shall be in writing and
shall be sufficiently given if made by hand delivery, fax, overnight delivery
service, or registered or certified mail (postage prepaid and return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by it by like notice):




If to ZIOPHARM:

ZIOPHARM, Inc.

Suite 1920, 1180 Avenue of the Americas

New York, New York 10036

Facsimile: 646-214-0711

Attn: Jonathan Lewis

With copies to:

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota  55402

Facsimile: 612-642-8358

Attn.: William M. Mower, P.A.

If to EasyWeb

or ZAC:

EasyWeb, Inc.

6025 S. Quebec Street, Suite 135

Englewood, Colorado

Facsimile:  (720) 529-6749

Attn:  David Olson

With copies to:

Law Offices of Louis E. Taubman

225 Broadway, Suite 1200

New York, New York  10007

Facsimile:  (212) 202-6380

Attn:  Louis E. Taubman, Esq.

All such notices and other communications shall be deemed to have been duly
given as follows: when delivered by hand, if personally delivered, when
received; if delivered by registered or certified mail (postage prepaid and
return receipt requested), when receipt acknowledged; if faxed, on the day of
transmission or, if that day is not a business day, on the next business day;
and the next day delivery after being timely delivered to a recognized overnight
delivery service.

8.2

No Survival.  The representations and warranties contained in this Agreement and
in any instrument delivered pursuant to this Agreement will terminate at the
Effective Time or on the termination of this Agreement in accordance with
Sections 7.1 and 7.2.  The covenants or agreements contained in Article 2 and
any other covenants or agreements contained in this



42







--------------------------------------------------------------------------------



Agreement requiring performance or compliance after the Effective Time shall
survive the Effective Time indefinitely.

8.3

Interpretation.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  References to Sections, Articles, Exhibits or Schedules refer
to Sections of, Articles of, Exhibit to, or Schedule to, this Agreement unless
otherwise stated. Words such as “herein,” “hereinafter,” “hereof,” “hereto,”
“hereby” and “hereunder,” and words of like import, unless the context requires
otherwise, refer to this Agreement (including the Exhibits and Schedules
hereto). As used in this Agreement, the masculine, feminine and neuter genders
shall be deemed to include the others if the context requires.

8.4

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the parties shall negotiate
in good faith to modify this Agreement and to preserve each party’s anticipated
benefits under this Agreement.

8.5

Amendment.  Except as otherwise required by applicable law after the
stockholders of ZIOPHARM approve this Agreement, the Merger and the other
transactions contemplated hereby, this Agreement may be amended or modified by
the parties hereto only by an instrument in writing signed on behalf of each of
the parties hereto.

8.6

Waiver.  At any time prior to the Effective Time, any party hereto may (a)
extend the time for the performance of any of the obligations or other acts of
the other parties hereto or (b) waive compliance with any of the agreements of
the other parties hereto or with any conditions to its own obligations, in each
case only to the extent such obligations, agreements and conditions are intended
for its benefit. Any such extension or waiver shall be valid only if made in
writing and duly executed by the party giving such extension or waiver.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  

8.7

Miscellaneous.  This Agreement (together with all other documents and
instruments referred to herein) (a) constitutes the entire agreement, and
supersedes all prior agreements, understandings and undertakings, both written
and oral, among the parties with respect to the subject matter hereof; and (b)
shall be binding upon, inure to the benefit of, and be enforceable by the
parties hereto and their respective successors and assigns, provided that
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto without the prior written consent
of the other parties hereto.

8.8

Counterparts.  This Agreement may be executed in any number of counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.  This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto.



43







--------------------------------------------------------------------------------



8.9

Third-Party Beneficiaries.  This Agreement is not intended to confer any right
or cause of action hereunder upon any Person other than the parties hereto;
provided, however, that Holders of Registrable Securities shall be third-party
beneficiaries of, and have the right to enforce the provisions of, Section 5.11
hereof.

8.10

Governing Law.  This Agreement shall be governed by, and construed in accordance
with the laws of the State of New York (except to the extent the DGCL applies),
without regard to the conflicts of law rules of such state.

8.11

Jurisdiction; Service of Process.  Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement must be
brought against any of the parties in the courts of the State of New York,
County of New York, or, if it has or can acquire jurisdiction, in the United
States District Court for the Southern District of New York, and each of the
parties consents to the jurisdiction of those courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein.  Process in any such action or proceeding may be served by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 8.1.
 Nothing in this Section 8.11, however, affects the right of any party to serve
legal process in any other manner permitted by law.

[Remainder of Page Left Intentionally Blank – Signature Page to Follow]



44







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers on the date first written above.







ZIOPHARM, INC.







By:






Name:




Title:







EASYWEB, INC.







By:






Name:




Title:







ZIO ACQUISITION CORP.







By:






Name:




Title:







 












--------------------------------------------------------------------------------



Exhibit A

CERTIFICATE OF MERGER

of

ZIO ACQUISITION CORP.

and

ZIOPHARM, INC.

In accordance with Section 251 of the General Corporation Law of the State of
Delaware, ZIOPHARM, Inc. hereby certifies as follows:

FIRST:  That the name and state of incorporation of each of the constituent
corporations of the merger is as follows:

NAME

STATE OF INCORPORATION

ZIO Acquisition Corp.

Delaware

ZIOPHARM, Inc.

Delaware

SECOND:  That an Agreement and Plan of Merger has been approved, adopted,
certified, executed and acknowledged by each of the constituent corporations in
accordance with the requirements of Section 251 of the General Corporation Law
of the State of Delaware.

THIRD:  That the name of the surviving corporation of the merger is ZIOPHARM,
Inc.

FOURTH:  The certificate of incorporation of ZIO Acquisition Corp., as amended
to date, will be the certificate of incorporation of the surviving corporation.

FIFTH:  The executed Agreement and Plan of Merger is on file at an office of the
surviving corporation, the address of which is:

1180 Avenue of the Americas, Suite 1920
New York, New York  10036

SIXTH:  That a copy of the Agreement and Plan of Merger will be furnished by the
surviving corporation, on request and without cost, to any stockholder of any
constituent corporation.

The undersigned corporation has caused this certificate of merger to be signed
on ___________, 2005.

ZIOPHARM, INC.




By:




Name:  Jonathan Lewis
Title: Chief Executive Officer









